Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 4 September 2003.
Just ten days ago, on the morning of 11 September 2003, Members heard the news of the tragic death of Anna Lindh, the Foreign Minister of Sweden. As a former President of the Council and as a friend to so many, she was well-known in this House.
On behalf of the European Parliament and in my own name I sent our most deeply-felt condolences to Anna Lindh's family, her friends and colleagues and to the Swedish people, for an insupportable attack on her person and on freedom and democracy in Sweden.
All who met Anna Lindh came to know and appreciate her exceptional qualities of warmth, intelligence and openness of spirit: she was the exemplary face of modern European politics. Today many will recall moments spent in her vivacious and always stimulating company. Many, I expect will recall her direct and unpretentious personality and style.
She was one of the very best. Our hearts and thoughts go out to her family, friends and loved ones. She will be greatly missed. I would ask you to observe a minute's silence to mark our respect.
(The House rose and observed a minute's silence)
Mr President, thank you for your sincere words concerning Mrs Anna Lindh. We grieve for Anna and miss her, in Sweden, Europe and throughout the world. As you said, our thoughts go first and foremost to her family, husband and two sons.
Anna succeeded in combining the things we often talk about, namely family life, parenthood and a politically very active life. She had daily contact with her two sons. She went home for parents' evenings arranged at the school attended by her boys. She was an unusual politician of the very best kind: one day she was at the UN, the next day she was meeting other foreign ministers, and the day after that she was standing in the market square with immigrants to Sweden or engaged in a discussion with school pupils.
She was sincerely committed, not only to domestic policy and to the world, but also to European cooperation. She did a lot to gain grass-roots support for European issues in Sweden. She also did a lot for Sweden in Europe and was Europe's voice in the world. It was a privilege to be able to work with Anna. She was well-informed; she was committed; she was almost always happy; and she was considerate.
We best honour Anna's memory by fighting for democracy, human rights, a more open society and the enlarged EU that was one of the most important issues for Anna. She fought for wider and deeper European cooperation, as well as for a more active foreign and security policy. It is by doing the same thing that we honour Anna's memory best of all.
(Loud applause)
Before we move to the order of business I should like to mark and welcome the positive vote this weekend in Latvia, which showed an overwhelming majority in favour of EU accession, with a very high turnout of voters. This brings to a close a round of successful referenda in nine of the ten Accession States. The Cypriot Parliament ratified EU membership unanimously on 14 July 2003. I am sure colleagues will wish to join me in marking this milestone towards the target of an EU of 25 Member States on 1 May 2004.
We look forward now to the completion of the process of ratification in the parliaments of the Member States.
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday 18 September 2003 has been distributed. The following changes have been proposed:
Tuesday:
I have received from the Confederal Group of the European United Left/Nordic Green Left a request to include a statement by the Commission on the situation of the ALSTOM Group after the general budget debate.
Mr President, the Commission is to give its opinion on the Alstom rescue plan by this evening. This is a group which has 118 000 employees and whose activity encompasses industries which are of great importance for the European Union. Far from seeing only the European aspect of the issue, I would point out that the group's previous board of directors and the French state are also greatly to blame. That said, the European Union is implicated, with regard to competition rules, state aid and also the inordinate power wielded by the Commission in these matters. That is why I feel that the Alstom affair points, in some way, to the strategic choices that we have to make for the future of Europe, particularly in terms of adopting a Constitution. My group therefore proposes that, if possible, the issue be included in tomorrow's agenda in the form of a Commission statement followed by a debate.
Mr President, we in the Group of the Party of European Socialists are emphatically in favour of hearing what the Commission has to say on this point. This presupposes that the Commission has at length come to a decision enabling it to set out its position tomorrow, as there would be no point in initiating a discussion if the Commission were still engaged in deciding what to do. It is perfectly clear that this company's immense economic significance for the French, and indeed the European, labour markets, and the particular technological dimension involved, mean that everything possible has to be done to keep the company afloat. We in the Socialist Group back the motion.
By way of qualifying that, though, I would like to say something that I discussed with Mr Wurtz earlier, namely that we should take the trouble to listen to the Commission, and dispense with a resolution; I do not think it would make much sense for us to draft one under extreme pressure of time. If that proviso were to be accepted, we would support having this item on the agenda.
Mr President, I believe that Mr Schulz's reference to the need for preliminary investigations, as well as his serious approach to the problems, indicate that a debate on them would be premature. At the moment, I do not see that the conditions he has enumerated for a serious debate have been fulfilled, and it is for that reason that we oppose the motion. The fact is that we should not have a debate if it is to be conducted only on the basis of an emotional response to day-to-day politics, in the absence of the necessary conditions for a debate, and without us being able to complete it with a resolution.
Mr President, I would like to speak in favour of this request. This is a highly contentious issue. I quite rightly asked DG I to look at the report as it was voted in committee to see if it was legally admissible in the way it set up and called for a committee of inquiry. Subsequently, changes were introduced to satisfy DG I.
However, it came to my notice that other changes were introduced into paragraph 4, which bring about a profound change which is not in compliance with the request made by DG I. There is a very lengthy legal opinion. Even with the changes that Mr Perry wishes to make, recitals N and V, according to paragraph 26 of the legal opinion, are still not legally admissible.
Therefore, rather than open up a debate here, and given the technical nature of this report, I recommend that your services look at the report as it is tabled - which brings in Mr Perry's explanatory statement, explicitly referred to in paragraph 5 - so that you can rule whether, as it currently stands, it is legally admissible.
Furthermore, and in conclusion, it is vital that the report that comes to the House accurately reflects what we voted on in committee. I am afraid as it stands this report does not do so.
Mr Cashman, I want to be clear on this. My information is that you are requesting, on behalf of your group, referral back to committee. You have in addition requested that I should rule as regards admissibility. Which is the request that you wish to stand?
Mr President, I will accept the House's wisdom on behalf of my group, as I think it would be a long, drawn-out process to refer the report back to the legal services.
Mr President, I regret that the PSE Group made no attempt to contact me or my office about this proposal they were going to make. The Committee on Petitions would very keenly wish to respect and observe the Rules of the House and that is why our Chairman, Mr Gemelli, took careful legal advice. The legal advice we have received from the Parliament's Legal Service is that we can most certainly proceed with the report on Thursday.
I myself have submitted an amendment which I will commend to the House on Thursday. It simply says that this House reserves its right, if it does not receive information from the Commission, to carry out further parliamentary inquiries. I regret that Mr Cashman is seeking to make this so contentious. The first petition came to us in 1997. There is no good reason why this House should delay debating that report.
Mr President, paragraph 26 of the legal opinion clearly states that in relation to the investigation of whether directives were properly applied, they 'almost certainly are or will be before the national court and hence outside the permitted mandate of the Committee'.
We need to vote on this. There may be legal issues here but allow me to come to those in a moment. The basic political question is whether or not to refer this report back to committee.
(Parliament rejected the request)
So the report is then on the agenda. Regarding the legal issue, I shall invite the services to prepare a note for whoever is in the chair at the sitting on Thursday when the debate takes place, so that they are able to deal with the questions which have been raised as to whether or not there is a legal question of admissibility. Mr Perry tells us there is no problem in this regard, and Mr Cashman disagrees.
I would ask the services to ensure that the Presidency of Parliament is able to deal with this matter in a satisfactory manner at the outset of the debate on Thursday.
As regards the oral question on the difficulties facing beekeepers, the Committee on Agriculture and Rural Development has asked to wind up this debate with a motion for a resolution which could be voted in Brussels on 9 October 2003.
Mr President, the Conference of Presidents has very kindly decided to include the oral question on the difficulties encountered by European beekeeping in the agenda for this Thursday's plenary sitting. The Committee on Agriculture and Rural Development adopted the oral question on 12 June in accordance with Rule 42 of the Rules of Procedure.
The committee appointed Mr Souchet and myself to draw up a motion for a resolution to conclude the debate and we wanted to adopt the motion for a resolution on 30 September. Now, since you have brought the timetable forward - something which does not happen often but which we greatly welcome - I would like to ask, if the debate on the question is to be included in Thursday's agenda, to include the vote on the motion for a resolution which the Committee on Agriculture and Rural Development is to adopt on 30 September in the first October part-session.
Thus, if the vote on the resolution can be taken during the first October part-session, we agree to the oral question with debate being included in this Thursday's agenda. If the vote cannot take place during the first October part-session, we do not.
Mr President, like you I welcome the final referendum which took place in Latvia this weekend and resulted in a strong 'yes' vote for joining the European Union. I look forward to seeing full ratification by all 10 accession countries.
One issue raised is the need to ensure that the citizens of all 25 states who are resident in Member States other than their own are entitled to vote. Would the President's office undertake a review of the 25 Member States to see which arrangements are in place allowing these European citizens to vote in states which are not their own? It is important that they are not only entitled but also encouraged to do so.
Mr President, I wish to inform the House about the situation regarding the number of subscriptions to the magazine Focus on Europe, published by the European Parliament. The last issue appeared in May 2003. It was published in the 11 working languages of the European Parliament and, for the first time, there was a special edition in the Catalan language as well.
I thought it would be interesting to find out how many Catalan-speaking citizens have requested a subscription for this magazine in its Catalan version. According to information obtained from an office of the European Parliament last week, 31 000 have taken out a subscription to the Catalan version.
If we compare this figure with the subscriptions taken out in other languages - for instance, 63 000 in French and 51 000 in Italian - and analyse the ratio between the subscriptions and the number of speakers of a given language, the conclusion is that there is a very high ratio in the case of Catalan speakers. This is a clear demonstration that it was a positive decision to publish the Focus on Europe magazine also in the Catalan language.
Thank you, Mr Vallvé, you clearly have a very active interest in this matter.
Mr President, for two years, the so-called International Criminal Tribunal for Yugoslavia has been trying to find support for accusations against Slobodan Milosevic.
Despite hundreds of false testimonies and the plethora of fabricated evidence, the indictment is turning into a fiasco. The only thing those conducting the prosecution and those hiding behind them have managed to do is to destroy the health of President Milosevic in a bid, perhaps, to exterminate him physically.
The new element is that, on completion of the indictment, Milosevic was given a mere three months in which to prepare the presentation of his side, at a time when everyone knows both the state of his health and the fact that he has no outside help and refuses to legitimise the entire procedure. At the same time, he has been refused visits by members of his party and the committees supporting him.
The Communist Party of Greece roundly condemns the cumulative violations of fundamental rights at Mr Milosevic's expense and calls for the trial to be adjourned for two years, for him to be released so that he can return to Belgrade in order to recover and prepare himself. We are convinced that, however much the imperialists try to justify their crimes in Yugoslavia by distorting the truth, they will not succeed.
Mr President, I wish to express my concerns about recent developments in Zimbabwe, in particular the closure of the only remaining independent newspaper in the country, the Daily News, in spite of a High Court decision to the contrary.
As you know, over the past two years this House has repeatedly stated in very clear terms its anxiety about the appalling situation in Zimbabwe caused by the Mugabe regime. We have called for tougher measures to be introduced by the Council and for the other countries of Southern Africa, in particular the Republic of South Africa, to play a stronger role in bringing about change for the better in Zimbabwe. While welcoming the statement by the Council presidency on 18 September 2003, words are not enough. I am disappointed not to have received replies to my letters to the Greek and Italian Foreign Ministers on this subject.
I would like to ask the President to insist that Council respond to the concerns of Parliament and take seriously the need for effective action against the Mugabe regime.
Thank you, Mr Van Orden. We shall communicate that to the Council on behalf of the House.
Mr President, I will be very brief. I would just like to bring up a matter which has already come to the attention of this House several times. I am referring to the drama in which the Nigerian citizen Amina Lawal is embroiled. Amnesty International recently circulated an appeal suggesting that her sentence had been confirmed. The latest reports, however, also from Amnesty International, suggest that that is not the case and that her appeal will be heard at a hearing on 25 September. I therefore call on my fellow Members to use this week to make further demands for the Nigerian authorities to bring this absurd persecution to an end. I would also ask you, Mr President, to pass on the feelings of outrage (which have been expressed several times by this House) awoken in us by the persecution, on perfectly absurd grounds, of this Nigerian citizen.
Mr President, on this European Car Free Day we discover that the direct train between Brussels and Strasbourg has been abolished. This means that once again hundreds of people have had to use their cars to get here. It is an absolute disgrace - dangerous for the environment and for the image of Parliament. It is our job to set an example. I therefore call upon you to start negotiations immediately with the French and Belgian railways to solve this problem soon. Every session there are complaints about the accessibility of Strasbourg. We are tired of it! We must cut the Gordian knot with regard to the seat of this Parliament once and for all.
I regret to welcome you on board the already long queue of complaints regarding some of these issues. We will see what we can do.
Mr President, I should like to denounce the fact that, last week, another two workers died in Greece and two others were seriously injured in the mines belonging to the president of the Association of Hellenic Industries, Mr Kyriakopoulos. These two deaths come in the wake of another six deaths as the result of similar accidents at work, together with dozens of injuries in September alone.
It would appear that workers in the countries of the European Union - and I am speaking of Greece in particular - are indeed considered to be expendable resources and their health and their lives are being sacrificed by big business to the quest for maximum profit.
It is my impression that this intolerable situation is not manifesting itself in Greece alone. The evidence proves it, perhaps more intensely in Greece. Hundreds lose their lives and thousands are injured every year in my country alone. Imagine what is happening in the European Union as a whole. If you think this is in keeping with generous proclamations about employment, about securing health and safety in the workplace, then we really are mistaken. That is why we believe that this is yet another sign of the system under which we live and the barbarity of that system towards people trying to earn an honest living.
Mr President, I would like to draw your attention to a serious matter. The Preparatory Committee for the World Summit on the Information Society is sitting in Geneva. Firstly, two non-governmental organisations - the organisations Reporters Sans Frontières and Human Rights in China - have been denied access to this committee. Secondly, the second phase of the World Summit on the Information Society is to take place in Tunis. Now, the World Organisation Against Torture informs us that Tunisia has appointed as president of the Summit none other than General Habib Ammar, a former Commander of Habib Bourguiba's National Guard and former Minister for Internal Affairs, the creator of the national headquarters of the Special Services in Tunisia, famed for its use of torture in the country.
Mr President, I would like to ask you to intervene to prevent responsibility for the UN World Summit on the Information Society being given to a person whose hands are stained with blood from torture, which would thus, as a result, penetrate the Internet and the information society.
Mr Cappato, I shall look into that and return to you and the House in due course.
Mr President, this morning in the Irish press there was a very interesting report by the European Research Institute in Ispra. In the light of concerns expressed in the past about air quality within the institutions, I propose to email to colleagues this article which once and for all scotches any feeling that smoking within an enclosed area is anything but harmful. The research is quite alarming and I hope that colleagues who like to smoke will respect the health of everybody else by refraining from doing so within Parliament, except in the very limited areas where smoking is permitted.
The report, which is considered to be one of the best ever on air quality, raises very many serious concerns which I have proposed, as Quaestor, to bring to the attention of the services in the building.
Mr President, ladies and gentlemen, since I have not had the chance to engage in a proper political debate on the Commission's actions, I will use this one meagre minute to express my disappointment with the Commission's actions, which should be criticised in three areas, to my mind. The first area is budgetary policy and the Commission's ongoing inflexibility in interpreting the criteria of the Stability Pact. This runs counter to the interests of the European economy and stands in the way of economic recovery. The second cause for complaint is linked to the inflexibility of this Commission's actions with regard to competition policy, an inflexibility which is impervious to industrial logic and the interests of European industry. The third reason is linked to the Commission's behaviour regarding the Intergovernmental Conference: while all those who champion the draft Constitution are closing ranks to defend it, the Commission has proposed a renegotiation of that draft Constitution at the Intergovernmental Conference. I am disappointed with the Commission, which has ceased to be the driving force behind Europe and become a burden, but I will now stop criticising it!
You are unanimous in that.
Mr President, last week, on Wednesday, to be precise, the new office of the Church of Scientology was inaugurated in Brussels with great pomp. I must express my surprise, Mr President, that such an event could take place right in the middle of the European quarter. I must also condemn the misrepresentation which may have occurred, for this office is called the 'European Office for Public Affairs and Human Rights'.
As Members of Parliament, we all received invitations to this inauguration ceremony, which we found in our personal letter boxes in Parliament with a label indicating the numbers and floors of our offices. The invitations were not stamped, which means they were distributed. I would like to know how it is possible for these invitations to have been distributed and who brought them to the European Parliament. I feel, Mr President, that we should be more careful where a sect such as this is concerned, which is to be tried in Belgium in a few days' time for swindling, misrepresentations of all kinds, the unlawful practising of medicine and a great many other offences of which it is accused.
Mrs André-Léonard, I will have to ask the services to investigate how that particular notice was distributed. However, I can assure you in advance that kind of distribution is not consistent with the rules and procedures in the House. We will need to look at the detail.
That concludes the item.
The next item is the report (A5-0278/2003) by Dirk Sterckx, on behalf of the Committee on Regional Policy, Transport and Tourism, on improving safety at sea in response to the Prestige accident (2003/2066(INI)).
. (NL) Mr President, Commissioner, ladies and gentlemen, first of all I would like to thank the many Members who contributed to this report. I would like to thank everyone who provided us with information during the hearings in Parliament and during our visits to Galicia and Brest, but also all those people who spontaneously sent us information by email or by letter, or who sent us entire files. All these cases were very interesting and they helped us a lot.
I would like to make it clear, however, that the intention of this report is to improve safety at sea as much as possible. That is the only thing we were working on. First of all, we had to find out as much as possible about the Prestige in order to learn lessons from it. We then had to go through all the regulations, both European and international, in order to see where we could make improvements. It is clear that the Commission did not wait for our conclusions, although we had enough contact with the Commission during our work. Suggestions were made, and I think that the Commission worked quickly and well in this case.
What went wrong with the accident involving the Prestige? One of the initial conclusions of the report was that there were no safe havens in the area where the accident happened. For me this is one of the two most important conclusions. The ship was moved away from the coast, and by moving the ship away from the coast they made the consequences of the accident, at least in geographical terms, more serious than they otherwise might have been.
The Erica II package contained a guideline on safe havens. If we had applied this, the whole thing would probably have looked different. I am pleased that the handling of the system of safe havens has been accelerated. I hope that there will be a proposal for compensation very soon - the Commission has in fact promised that. We are also asking for clear management structures - and this is very important - for safe havens. The Member States had to report on the system in their countries by 1 July. As far as I know, they have in fact all done that. I would therefore like to ask the Commission to give its opinion on the quality of the documents it has received. What are they like? Would this have made cases like the Prestige less serious? Are we now establishing an effective system? That is the first question I have for the Commission.
Another lesson I certainly learned from what happened to the Prestige is that we have to inspect old ships better. Either we have to take them out of service if we think that they are dangerous, or, if we think they are still OK, we must check them very thoroughly to establish whether they are in order or not. If all the reports are to be believed, in the case of the Prestige the inspection of one or both of the ballast tanks was certainly not performed entirely according to the rules. I think that it is important for us to also cross-examine the classification company and ask them whether they might not be able to tighten up their rules on that point. It is not sufficient to only look at the state of a ship at a particular point in time and inspect it every so many years. We also need to look at the way in which the ship is used. In the case of the Prestige, there may have been a problem with the ship being used as a mobile reservoir, and that could have weakened the ship's structure. This was not taken sufficiently into account as it was not in the rules. We must make sure that this kind of thing does not happen again in the future.
One solution we have put forward - or at least a decision that was taken very quickly - concerns the decision to allow the sort of material that was being carried in the Prestige to only be carried in double-hull ships. I agree with that in principle, but we must not regard this as some kind of miracle solution, as new questions are arising in connection with double-hull ships. What happens to double-hull ships when they get old? At the moment, all the ships are still new and everything works perfectly, but will these ships still be OK when they are 20 or 25 years old? Some specialists do in fact say that there will be problems with rust and weakening. The same things that happened to the Prestige can also happen to double-hull ships. We must watch out for that very carefully. I would like both the classification company and the Agency to monitor that properly. We also have suggestions for tightening up port state control and we have suggestions for following up the guideline on monitoring properly. There are so many things in the report and I cannot go into detail about all of them.
When it comes to handling emergencies, I think that it would be a good thing if we were to have a proper European coastguard. I also think - and I think that the Commission's proposal is a sound one - that there should be an anti-oil pollution fleet that is managed by the Agency. We must not forget, however, that there is a great deal of expertise in the sector itself at the moment, and we must not duplicate the effort. We must make use of existing expertise.
What I also find important is that there should be an independent body that investigates accidents in the maritime sector like the one in the aviation sector. At the moment it is particularly unclear who is undertaking such investigations. There is always somebody who is party to a case or who has submitted a claim or who must pay damages. There is never a higher, impartial body that investigates exactly what has happened. There is such a body for the aviation sector, and I think that there should be one for shipping too.
I think, Commissioner, and I assume you are in agreement with me on this, that the role of the European Union in the international organisation must be strengthened. The Commission should actually be a member of the IMO and put its full weight behind it so as to ensure that we never act in disarray again. I do not think we have a major difference of opinion about that.
The freedom of shipping is not absolute. A coastal country must be able to take action against a ship that forms a threat. If it is necessary to amend the international rules for this, then we must do so. We must ensure that safe havens are made compulsory in the IMO. We must regulate shipping in congested and sensitive areas. We must do that better than we are currently doing. It makes no sense to automatically tow ships 200 miles offshore, as this does not reduce the risk. This will not make the ship any better, and it will not make a bad crew any better, but the ship is further away so we think that the situation is safe.
Mr President, you are being particularly strict; I hope that you will give me a bit more time. We must be able to exercise better control over flag states. We must pay more attention to the quality of crews. We must not criminalise the captain. This is important. This man is still under house arrest and must report to the police every day. I would like to call on the Spanish authorities to take another look at this case. In my opinion, and, I hope, in the opinion of most of this Parliament, this man is not a criminal, but he is being treated as one.
Then there is the wreckage. There is confusion about this. There is much less oil on board than we thought. I have just received information from the consortium under the direction of REPSOL that is carrying out the work. There is still 14 000 tonnes on board, 13 300 in the stem, 700 in the stern. The central tanks, which we thought were still full, do not contain any more oil, just water. The difference between what we thought in January and what we now think is not the result of leaks but probably came about because more oil was lost when the ship broke up in the disaster. Preparations are continuing. As the leaks are small, no oil will be brought up to the surface this coming winter; this will be done in the spring.
There are two more things I would like to say, if you would allow me, Mr President, and I thank you for your indulgence. I have asked for a separate vote on a number of paragraphs, because some things have been duplicated in the report. I hope that my fellow MEPs will be able to follow me in this. I made compromises on seven subjects; I am not going to list them, but I would like to ask everyone to look at them and to endorse them, otherwise we will end up with a document that is much too long.
My final point is the temporary committee this Parliament would like to appoint to examine at this matter in more depth. I note that there is broad agreement on the principle. Both my fellow Members on this side and those on the other side of this House have submitted an amendment concerning the establishment of a temporary parliamentary committee. The argument is about its mandate. I will try to find a compromise tonight or possibly tomorrow morning. If I am not able to do so, I hope that this report will not be allowed to bite the dust on account of this, as only one of the 108 paragraphs is about the temporary committee. The other 107 are about safety at sea, and that is what we are dealing with here.
I note, Mr Sterckx, that you managed to extend the five-minute speaking time to more than nine minutes, which I take to be a tribute to your double-hulled qualities as rapporteur.
. (ES) Mr President, I would like to begin by thanking Mr Sterckx for the magnificent report he has drawn up as well as all of Parliament's committees that participated in this work over many months.
I would like to remind you of the current situation as regards the fight against marine pollution. It is important to note, Mr Sterckx, that before the Prestige, there was the Erika, and in the same way there was no safe haven then to provide shelter for a vessel in difficulty. Unfortunately, too, before the Prestige and the Erika there were many other cases where not only was there no safe haven, there was no political will, either on the part of this Parliament or the Council, or on the part of anyone, to adopt measures that would prevent what happened with the Erika or the Prestige. That is the first thing that must be said.
As you know, the measures we proposed known as the 'Erika I and Erika II packages' have been approved, with the exception of the European Compensation Fund for Tanker Pollution. Nonetheless, progress has been made on this last point over the last months and years, thanks to the impetus provided by the Commission - with the support, it must be said, of the EU members of the International Maritime Organisation - to ensure that the maximum ceiling of the IOPC Fund is increased to EUR 920 million, which more than triples the current fund.
In addition to the Erika I and II packages, other proposals were put forward by the Commission just after the Prestige disaster and they are at present being examined by the Council and Parliament. I must point out, however, that one of these has already been adopted and will enter into force 20 days after its publication, which should be at the end of this month or the beginning of next month. This proposal requires the use of double-hull oil tankers for the transport of heavy fuel oil and calls for an acceleration of the timetable for the phasing-out of single-hull tankers. In my view, if this had been proposed and implemented after the Erika disaster, we could have prevented the Prestige accident.
The result, ladies and gentlemen, is that we cannot rest on our laurels because, regrettably, the Prestige accident was not prevented after what happened with the Erika. However, we can say something very important and that is that this time we have taken decisions, this time we have acted. That is the major difference between what has happened on other occasions and what is happening now.
The Commission is indeed watching and monitoring the implementation of the measures we have adopted, in other words it is following the actions of the governments of the Member States and adapting them to what has been adopted. In that respect, I must tell you that we have had to initiate 10 infringement proceedings against 10 Member States that have not sufficiently incorporated the new provisions on monitoring by port state control and by classification societies. This in fact relates to two of the key elements in resolving this issue: port control, which thus enables prevention.
As regards the situation on the ground, the Member mentioned that various methods of recovering the oil still inside the wreck are being considered and that, according to the two formulas that exist, the competent authorities will adopt measures in the near future.
I would also like to point out that the beaches affected have been cleaned. This does not mean, however, that there are no longer spillages from the Prestige floating in the sea, in particular around Vizcaya, along the Atlantic coastline, which move with the currents and the winds and can result in pollution along any European coast at any given time.
I would like to refer briefly to some of the points raised by the honourable Member. He asks what went wrong, and he replies that there was no safe haven. I think that before the lack of safe haven something else went wrong: a vessel in a poor state of repair was sailing through dangerous seas. Then, after that mistake, we found ourselves without a safe haven, just as there was no safe haven in the case of the Erika accident but, much more seriously, just as there was no safe haven a month and a half later in the case of the Vicky accident, when we faced another dangerous situation. Thank God it was not a major disaster, but this was purely because the sea was calm and there was the possibility of decanting the cargo on the open sea, not because we had a safe haven available to shelter a fuel-laden vessel in difficulties, a little more than a month and a half after what we had experienced with the Prestige.
Therefore, it is absolutely vital that we establish safe havens and establish emergency plans to shelter vessels in difficulties.
The EU Member States made the political commitment to send those plans to us by 1 July of this year, although legally they have until February of next year. They have all responded, although inconsistently. They refer to different interpretations of the Community regulations. What was said here, what was discussed and what was decided upon within the Council of Ministers and this Parliament was extremely clear: they must, at a given time, provide a safe haven, a place of refuge for a vessel experiencing difficulties.
We are currently assessing the plans drawn up in accordance with the requirements of the International Maritime Organisation and at the next Council I intend to raise this point with the transport ministers and tell them that if they have not fulfilled what the Commission considers to be the requirements in the approved text by 5 February 2004, we will certainly initiate infringement proceedings against those states that do not demonstrate full compliance.
Therefore, we are going to require in all cases, as we are doing now, full compliance with the regulations currently in force and transposition of the regulations into the various national legislations.
On several occasions we have talked about the need to improve maritime safety and the European Union's capacity to intervene in cases of serious accidents or pollution. To this end, there are the proposals to make changes to the Agency in order to broaden its remit; there is the proposal, and I want to thank Parliament for the support it is going to give us in principle, for the Agency to have resources available, specifically anti-pollution vessels that can operate in rough seas and that are not obliged, as in the case of the Prestige, to stay moored due to the size of the waves but can operate in waves of over four metres.
The question of the EU's presence within the IMO is absolutely vital, as pointed out by the good Member. We are calling for a negotiating mandate for the full incorporation of the European Union in the International Maritime Organisation. On that basis, we want to work, together with the Member States, to promote safety standards, to see to it that flag states take greater responsibility and to ensure better protection of coastal states.
Finally, I would like to congratulate Parliament on the support it has lent us and continues to lend us over the years with regard to this matter. I feel that the outcome is important. Once and for all, the European Union has decided to face these problems rather than just waiting for the next disaster along our coast. We are working in the post-Prestige period, as I have said, but even next year we will put forward new proposals to improve port controls and to strengthen the Directive on the monitoring of maritime traffic, with a view to introducing a harmonised European traffic information and management system. We are also already in talks with our neighbours, for example the Russians, on issues such as this, the establishment of a legal framework for investigations following accidents and the application in the European Union of minimum criteria for flag states.
I thank you for the work you have done and would like to point out that as regards the issue of crew, there is the aspect of safety where a crew does not speak the same language: safety in an extreme situation is seriously compromised when orders cannot be given or received adequately. This is something we are looking at and we have proposed some measures to this end. Once more, ladies and gentlemen, I hope I can count on your support to help us to continue to make progress in this area.
Mr President, Commissioner, as draftsman of the opinion of the Committee on Industry, External Trade, Research and Energy I would firstly like to express our admiration for the extraordinary work carried out by fishermen, their professional organisations and associations, and the thousands of volunteers, who have lessened the impact of the damage to the environment.
At the same time, we would like to point out that, in addition to repairing the environmental damage and maintaining the aid for all those individuals and companies affected by the oil slick in the fisheries, seafood and aquaculture sectors, we must ensure fair compensation for all of the social and economic damage caused by the Prestige accident in the other industrial sectors affected, such as canning, commerce, transport, hotel and catering, tourism, etc. To this end, we call for the mobilisation of all Community funds and technical resources, without exception, for the adoption of the supplementary fund for compensation for oil pollution damage and for further budget resources for environmental impact assessments, compensation for losses not covered by a current international agreement, the creation of a network for the exchange of experience in the field of hydrocarbon pollution, emergency action plans, etc.
For all these purposes, allocations of funds made to Objective 2 or other regions must have the same level of Community co-financing as Objective 1 regions, thus avoiding imbalances in treatment that would be unjustified in the case of damage caused by agencies outside the actual areas affected.
We also request that the ban on the entry into EU ports for single-hull vessels carrying dangerous cargo be extended, by the creation of a specific EU law, to ships in transit through Community waters, as is the case in the United States. With what has been agreed up to now, we would not prevent a situation like the Prestige accident.
On a personal note, I want to condemn the fact that the most effective operations to recover fuel in the high seas, carried out by the Basque Country's fishing fleet, are to date the only operations in the entire Spanish State not to have received the aid provided for in the Community Regulation. I trust that this discrimination will not continue.
Finally, we must not delay in establishing a temporary committee to examine in greater detail the causes and consequences of the Prestige accident and propose effective measures to prevent disasters like this in the future.
Mr President, Commissioner, ladies and gentlemen, in his explanatory statement the rapporteur states that the Prestige accident highlights the importance, among other things, of adequately monitoring full compliance with existing European and international regulations on maritime safety.
Other colleagues will no doubt refer to other aspects of the regulations governing maritime safety, as the Commissioner herself and the draftsman did. I am going to look at it from the point of view of health at work. I would highlight the need for continuous efforts in the area of health and safety at work, including the promotion of a culture of prevention and of the maritime professions. The training of seafarers - including the issue of a common language, Commissioner - is essential for improving maritime transport safety and preventing accidents. I would point out to the Commission and the Member States the need for a reform of international maritime law that deals with matters such as health and safety at work and the requirements of contemporary maritime transport. I would highlight the very serious harmful consequences now and for the generations to come of the 'anything goes' policy and the lack of scruples of businessmen and organisations motivated solely by profit. We must establish effective and sufficiently demanding regulations, which must be complied with in real terms and not just formally, which will prevent negative environmental, social and economic consequences and maybe, just maybe, the loss of life.
In conclusion, in addition to thanking the members of the Committee on Employment for their unanimous support for the opinion, I want to reiterate my gratitude to the seafarers, fishermen, volunteers and all those who have fought with great determination to combat pollution and support the environment and fisheries resources. Naturally, I would also like to thank the authorities in my country, who made every effort and took great pains to avoid more serious damage and who, in particular, are working through the 'Galicia Plan' to repair the damage caused and, since the very serious Prestige accident, revitalise the area affected and Galicia as a whole.
Commissioner, we thank you for your political will, reflected in decisions, and we encourage you to continue with your work.
Mr President, I would like to ask what purpose the enhanced Hughes procedure serves. Since this report comes under the enhanced Hughes procedure, the Committee on the Environment, Public Health and Consumer Policy and the Committee on Regional Policy, Transport and Tourism should normally have drawn up opinions according to the same procedure. This is not the issue we are here to discuss, however. It will be decided during another debate.
As draftsman of the opinion of the Committee on the Environment, I can say that rarely has society witnessed such a heated, intense debate as the debate on the Prestige. Ultimately, here, we are somewhat removed from the disaster. The effect of the Prestige disaster on Galicia really was similar to that of an electric shock, and it had the same impact on France and Europe as a whole. Nobody, no citizen, failed to be moved by the disaster, especially after the Erika disaster in 1999, when we in this Chamber said 'Never again'.
Mr President, Commissioner, we must answer some questions to which a response has not yet been given. For instance, we know how it happened but we do not know why it happened. We do not know why the Prestige was towed out to sea, and the citizens asking this question have the right to know the answer. Parliament and the Commission, however, reacted very quickly. We called for a committee of inquiry to be set up, a proposal which was rejected by the majority of the House, and so we have a report instead, with this enhanced Hughes procedure which, I regret to say, seems not to serve much purpose. Nevertheless, very thorough work has been carried out, with a high level of cooperation between the different contributors and the different Members. On behalf of the Committee on the Environment, I myself, generally alongside the rapporteur, have taken part in all the initiatives which have produced this report, which is relatively exhaustive, the Committee on the Environment having focused on the issue specifically from the point of view of the environment.
I will therefore concentrate on four points, four of the Committee on the Environment's demands:
The first concerns the priority of recovering the fuel oil. It is unthinkable that we should let 13 000 tonnes of fuel oil seep out drop by drop: that would be to turn a blind eye to a hidden oil slick which would continue to pollute our coasts for years to come.
The second point is the rehabilitation of areas of unspoiled nature. We call for the enforcement of the Habitats Directive and for the proposed Natura 2000 sites to be adopted immediately, and for resources to rehabilitate areas of unspoiled nature, the coasts, the seascape and marine life.
The issue of volunteers, Mr President, is also extremely important. We call for an epidemiological study to be carried out on the communities to find out whether volunteers should, indeed, continue to collect fuel oil or not in the event of a problem, etc. I will not go through the entire list of points, however.
Ladies and gentlemen, I would like, in particular, to draw your attention to tomorrow's vote. With regard to tomorrow's vote, it is not a question of opting for the wrong committee of inquiry: we are calling for a temporary committee that will discover the whole truth and tell us what should and should not be done in the event of a disaster. It is a genuine decision-making aid, a tool to help decision-makers that we are calling for with the temporary committee. A committee on the enforcement of the Erika I and Erika II directives would not be able to tell us these things or bring progress.
I know that the rapporteurs and draftsmen have put in a great deal of work, but I am afraid I must ensure that the schedule is observed. The draftsmen of opinions had two minutes' speaking time and they exceeded that time by 40 seconds or a minute, or even a minute and a half, in the case of the last draftsman. I would ask the Members to stick as closely as possible to the speaking time allocated to them.
Mr Sterckx, I have looked to see if you have missed anything, and, with the exception of the location of the European Maritime Safety Agency, on which a decision will have to be taken one day, I cannot see any gaps.
I would like, if I may, to go back over a number of points made in the opinion of the Committee on Fisheries. First of all, the oil must be retrieved, even if there is less of it. The security of fishing depends on it. Secondly, where the blame lies: seafarers, like everyone else, want to understand how it could have happened. Tomorrow, when we vote on the question of the temporary committee, we must hope that it will help us to understand what happened and to see where France and Spain respectively were to blame. Thirdly, Commissioner, fireboats will have to become pollution-fighting ships. In the event of future accidents, we will need a fleet which can retrieve the oil or petroleum swiftly. Fourthly, with regard to the shipping corridors advocated by the report in order to organise shipping navigation along the same lines as air navigation, I think everyone in the fishing world will support this.
Lastly, the question of technical harbour inspections, which are a source of concern to all: I believe that we need to look at social controls and at some kind of work inspection. Indeed, we must not forget that maritime safety and legislation are there, first and foremost, to protect the lives of the seafarers on board, whether they are fishermen, traders or employed in another form of transport.
Mr President, Madam Vice-President of the Commission, the work carried out by the rapporteur, Mr Sterckx, whom I should like to congratulate, and by all the rest of us in the Committee on Regional Policy, Transport and Tourism has demonstrated that the problem we are examining, safety at sea, is a complex, difficult issue with numerous aspects. That is why a range of measures covering numerous sectors is being proposed and I too should like to refer selectively to certain of them, because I think they deserve comment.
Anti-pollution fleets and the European Coastguard are issues which need to be examined by the Commission and the Council. The fact that double-hulled ships are not a panacea is a finding which needs to be stressed and the safety of these ships also needs to be examined.
Tax incentives for returning ships to Member States' flags are also a particularly important factor, because in this way we can limit the number of ships sailing under flags of convenience. The need for there to be, at long last, as in aviation, a lingua franca in shipping between seafarers and everyone else involved in the sector and the finding in the report, that seafarers must not be made the scapegoat in the event of a shipwreck, are issues which also need to be underlined, for my part at least. Similarly, particular note should be taken in the report of what our committee is calling for, namely for there to be independent committees of inquiry in the event of a shipwreck, so that there cannot be different expediencies in investigating the causes and, of course, something which Parliament has noted for a long time, namely the need for both the Member States and the Commission to take specific action within the International Maritime Organization so that it becomes more active.
This - and much more besides - is noted in the Sterckx report, but so is something else: the fact that there is a problem with the application of legislation which has already been passed. Before moving on to the measures which we propose for the future, we note that there is a problem in numerous countries when it comes to respecting Community legislation. For example, there is a problem with the disposal of waste in ports. There is Community legislation which is not being respected by at least five Member States. The Commissioner herself referred to ports of refuge. Here too, the Member States do not appear to be complying directly with requirements which they themselves set. There is a problem with port controls. There is a problem with compliance on the part of certain Member States with the requirements of legislation on shipping registers. There is a problem in the Council itself in relation to a regulation we are now discussing in our committee on criminal sanctions in the event of shipwrecks. The Council called for us to proceed in this direction and it would appear that the Council is going to come along shortly and say to our rapporteur, Mr Pex, that it is not prepared to discuss this sort of regulation.
Consequently, looking at this, much of which came to light after the report had been voted in committee, our political group wishes to raise the issue of the temporary committee which will come and look at the application of legislation, especially the Erika ? and ?? packages, at European level. We need to see why legislation is not being applied and to stress to the Member States that they must move in this direction as quickly as possible.
That is the purpose of our amendment and I should like to call on all the political groups to vote for it, because any other amendment focusing specifically on the question of the shipwreck of the Prestige does not, I think, constitute the regulation which needs to be adopted within the framework of this report. First, because we have already examined the question of the Prestige. What will we have to say that is new? It is as if we are cancelling the work of the rapporteur himself, Mr Sterckx, and of our committee as a whole. Secondly, because any committee of inquiry will create a legal problem. It is not officially called a committee of inquiry. It is called a temporary committee but, as it is examining the causes of the shipwreck of the Prestige, it becomes a de facto covert committee of inquiry and, consequently, it raises a legal problem because judicial proceedings are under way in a Member State and this contradicts the Rules of Procedure of the European Parliament. And thirdly, we need to keep our eye on the ball. To see the wood, which is safety at sea, not the tree, which is the Prestige. If we keep on insisting on the issue of the Prestige, we shall simply transfer the internal Spanish dispute to Brussels and Strasbourg. And I do not think that does honour to the European Parliament.
Mr President, I would like to welcome Mr Sterckx's report which, in our view, is comprehensive and highlights the catalogue of decisions that culminated in the Prestige disaster. I must also pay tribute to our rapporteur for his hard work on the production of a well thought-out, highly considered, fair and balanced report. This report highlights the many failings of a number of authorities and yet comes forward with some positive ideas on how we can avoid a repeat of the Prestige disaster.
My colleague Mrs Miguélez Ramos will no doubt highlight the effects that this disaster has had and continues to have on the Galician coast. She, above everyone, knows the heartache that this disaster has caused and I pay tribute to her tireless efforts on behalf of the people of Galicia.
So many other questions have been raised by the Sterckx Report that my Group and I believe that further work is necessary. Further investigation into the events surrounding the loss of the Prestige is needed. There should be further analysis of the economic and ecological disaster that has not only occurred but continues to occur for the people of Galicia and other areas. Furthermore, there should be an analysis into the adequacy of present EU maritime regulations, present IMO regulations and the actions - or perhaps, more appropriately, the lack of action - of some of our Member States.
Mr President, the PSE Group, the Greens and the GUE/NGL Group have consistently called for a committee of inquiry. Because of the excellent work of Mr Sterckx and by way of a compromise, we can now drop that demand in favour of a request to the Conference of Presidents for a temporary committee to carry on the work of Mr Sterckx and to find the answers to the questions that he and others have posed.
That is the least we could do for the people of Galicia and other affected areas. I support the rapporteur's call for such a committee in his Amendment No 11. Anything less from this Parliament would be an abdication of our responsibilities and a total abandonment, not only of the people of Galicia, but of the whole population of the European Union.
We on this side of the House are not prepared to let that happen. We are prepared to back Parliament's rapporteur and look to the other side of this House to do the same. The time for political posturing is over: it is now time for action.
Let me make our position clear, in light of the rapporteur's final conclusions in his speech concerning the issue of a temporary committee: it is 'no' to any dilution of Amendment No 11 and it is 'no' to any alteration to a future temporary committee's remit.
Amendment No 11 is balanced, needed, well-supported and gets to the heart of the problem. To dilute or alter it would be unacceptable and a move born out of political gerrymandering, not a move in favour of maritime safety.
I hope that this makes the PSE's position on Amendment No 11 crystal clear.
Mr President, I would firstly like to thank my colleague Mr Dirk Sterckx for his efforts and also to congratulate him on the result he has achieved. Initially, we already had good cooperation in the Committee on Regional Policy, Transport and Tourism, and it now looks as if we can find social support for this. The preparations proceeded practically and effectively: people went to Galicia and also to other places to gather information. Information from the people on the ground. Information from people who have been thinking about these issues for longer than we have here in Parliament. I sincerely hope that the support we have received in our committee will be reinforced tomorrow.
The next step is naturally for the European Commission to build on this and for the Council of Transport Ministers to provide the necessary support. There is still one point which I am worried about and which I have set out in Amendment No 10 together with the rapporteur. It concerns the problem ships that have been banned and phased out in Europe. We want these single-hulled oil tankers out of service sooner than the IMO currently considers necessary. We should not allow these ships to automatically end up on the shores of poor countries and people without facilities to dismantle these ships, with all the associated risks. It would be inexcusable if the higher European standards were to result in potential environmental damage because we do not want to face the problem. The oil tankers we do not want here any more must not end up on the beaches of the Far East in large numbers. The pollution this will cause will be anything up to several times greater than the pollution caused on our own coastline by the Prestige. It is my conviction that Europe should introduce a maximum life span for ships. This would require European shipowners and European flag states to dismantle their ships properly. In my amendment I ask the European Commission to examine whether this is feasible in the short-term on the basis of a cost-benefit analysis. I would therefore like to ask the Commissioner whether she will express her support for this. I even have concrete indications that environmental protection and economic considerations are running in parallel in this matter. The business sector is already formulating initiatives to give concrete content to the chapter on 'corporate citizenship'.
It is extremely important that we do not stop after today but that we keep going so as to prevent disasters from occurring more frequently both inside and outside the European Union.
Mr President, Commissioner, ladies and gentlemen, today finds us again devoting our attention to analysing the causes of the wreck of the Prestige, and its grave and far-reaching consequences. This detailed report by Mr Sterckx, to whom many thanks for his excellent work, provides a first-rate basis on which to do this.
Both the rapporteur and the Committee on Regional Policy, Transport and Tourism as a whole have attempted, with great care and thoroughness, to give sober and objective answers to the questions as to the causes and consequences of the disaster and the lessons to be derived from it. I lay such weight on that in view of the past political campaign waged by many Members of this House with the objective of getting Parliament to set up a committee of inquiry. I am able to say today that, despite all the differences of political opinion in the committee, our real and overriding concern was to bring the facts to light and, above all, to come to the conclusions that are needed if we are to avoid such a disaster repeating itself. It was quite remarkable how the Spanish officials, when they appeared before the committee, appeared to misread how things stood in this House and to believe that they did not need to cooperate actively with us in our work. This attitude had changed by the time of the on-the-spot visit in Galicia.
The rapporteur nonetheless - and I quote from his explanatory statement - comes to the conclusion that 'a number of fundamental points remain to be clarified or are the subject of contradictory testimony'. He also points out that various investigations into the precise cause of the disaster, and into the question of who was responsible for it, are still in progress. These observations were made in mid-June, when the report was being completed.
In the meantime, several months have elapsed, and new details have become public knowledge, including the fact that the Spanish and the French consulted each other on what was to be done with the stricken vessel; the contradictions in the statements by the Spanish authorities about the quantity of oil disgorged by the wreck and the original quantity of oil that the tanker was carrying; analyses of the effects of oil pollution on the environment and initial assessments of the social and economic consequences after the summer break. These confirm what we had feared about the provisional nature and consequent inevitable incompleteness of the Sterckx report's recommendations and conclusions.
It was for this reason that my group decided to demand that the results of the inquiry be updated, and joined with the other groups in tabling the motion for the setting up of a temporary committee in this House, although we knew full well that there is little time available for this. This House's political responsibility demands that, if we are to come to the right conclusions for the future, we must do so with the greatest possible clarity and in full knowledge of the causes, and this can only happen if we act on a joint basis, with close cooperation at national and European level.
Mr President, Commissioner, I must begin by saying that the democratic rebelliousness that has appeared in Galicia and other societies in Spain was truly extraordinary as proof of many people's desire to ensure that disasters such as the one in Galicia do not happen again. The Nunca Máis movement, which incorporates seamen, volunteers and local authorities from Galicia, is genuinely an admirable response and I believe that the response from the rapporteur and from this Parliament to the Prestige problem is, for the time being, in line with this democratic rebelliousness.
In this respect, we must remember that six very serious accidents occurred in Galicia in the last 30 years, that, in spite of this, no measures were taken, as they were after the Erika accident, and that, once again, there were no emergency plans and there are still no emergency plans. I must point out that if a vessel like the Prestige were to sail past Galicia now, exactly the same disaster would occur because there have been no changes that prevent these types of vessels from sailing in Community waters.
The result of the work of the Committee on Regional Policy, Transport and Tourism, Mr President, is better than we could have hoped. I congratulate the rapporteur, Mr Sterckx, and all those who have worked on this document which is better than hoped for, despite the obstacles encountered, by this Parliament as well as in Galicia and in the Spanish State. In any case, it is an important step forward in resolving the chaos surrounding international maritime transport.
The document seriously criticises the behaviour of the Spanish authorities - which I believe is appropriate - and even more serious criticism is required of the chaos surrounding international maritime transport, the International Maritime Organisation, the states involved and the major companies, the international transport mafias.
I believe that we must continue this work. To this end, our group and I, myself, approve of the amendments concerning the creation of a temporary committee to examine in detail the causes of this problem and resolve future problems. We therefore support the amendments tabled by Mr Sterckx.
I would like to highlight a few issues: the Prestige problem has still not been resolved one year later. The fuel oil is still reaching the beaches. I am sorry to contradict the Commissioner, but oil is still reaching the Galician beaches - and particularly those in Cantábrico - and there are even very substantial layers of oil below the sand itself. We still do not know how much sludge is contained in the ship and the long-term consequences have by no means been resolved. Studies indicate that it will take 10 years to repair the damage and that investments of EUR 3 billion to EUR 5 billion will be required to remedy the situation. It is also essential to bring order to the chaos in international maritime traffic.
In conclusion, I want to say that it is all too clear that there is a political conflict within the European Union itself. The Commission's behaviour, which I have praised, is not always mirrored in many of the Member States, and in the European Parliament there are conflicting positions, some which are in favour of resolving this problem and some which are not. We need European legislation - like the legislation in the United States - as a condition for resolving the entire international maritime traffic situation.
I think that it is fair to say here that the European Maritime Safety Agency must be situated in the country that was most affected by the disasters. It is also fair to say here that it is essential to resolve the situation of shipyards such as Astano in Galicia or Izar, which are prohibited from building civil vessels. Finally, we in Europe and the International Maritime Organisation must encourage changes to the entire international maritime legislation, creating what I would call a 'Galicia Protocol', similar to the Kyoto Protocol, to resolve the problems of the sea, which is the reserve of humanity.
Mr President, Commissioner, ladies and gentlemen, this issue is, as you know, of immense concern not only to our group but also to me personally, as a Portuguese Member of this House. Portugal is one of the countries most vulnerable to this type of incident. The Prestige spill almost reached our shores and, a few years ago, an incident with immense repercussions struck Porto Santo. Portuguese waters (by which I mean both the waters off the mainland and those around Madeira and the Azores) are subject to intense maritime traffic. That is why we always participate in these debates.
I would like to congratulate the rapporteur on his work, just as I previously congratulated the Commissioner on her response to this incident and on the determination with which she produced the Erika I and Erika II packages. I would say that if the Erika I and Erika II packages were fully implemented and all the measures this report proposes for the future applied over the next two years, we could rest secure in the knowledge that things had finally taken a turn for the better. We need to devote our political energies to this, however, because these words cannot sink beneath the waves as the Prestige did. They must remain on the political decision-making table.
This report contains measures still aimed at dealing with the consequences of the Prestige disaster. These measures must not be forgotten. I am referring to the explanation for the disaster, the social and economic consequences, and the ongoing environmental consequences, which must be avoided in future. The report also contains more general measures on which, of course, I would like to focus: specific shipping lanes, the question of safe havens, the question of adequate resources for providing assistance in this type of emergency and, above all, a more determined stance on the part of the European Union and all the Member States within the International Maritime Organisation (IMO). It is time that all of us went to the IMO together and called for an end to this game of cat and mouse which international shipping seems to have become. Only if the Member States adopt a very determined political stance will we be able to make the seas around our countries - around the Community - safe from incidents of this kind, once and for all.
Mr President, Commissioner, the consequences of the Prestige disaster affect us all. Neither the crew, nor the coastal inhabitants in Spain and France, nor the Members of this Parliament can get this drama and its consequences out of their minds. For some, this report means the end of the Parliamentary debate on the matter of the 'Prestige'. There is much that we do not yet know, however; there are many questions that remain unanswered, and that is disappointing. It has been suggested that the Spanish authorities could have limited the damage. That is why we support the request to carry out a more in-depth investigation into these facts in order to put paid to the gossip and smears once and for all. This investigation is also needed to help us take the best possible precautionary measures to prevent a disaster like this from happening again.
The rapporteur deserves much praise for his report. It is extremely complete and contains a great deal of knowledge about the events. I particularly agree with the need for suitably equipped safe havens.
I also agree with the requirement for oil tankers to be double-hulled and the requirement for an emergency action plan.
I do, however, have considerable difficulty with the way in which the damage is recouped, partly because we are still unaware of the motivation of certain parties. We would have to mobilise all the Community resources to obtain compensation. These do, however, form an excellent enhancement of the initiatives of the various Member States. There are also international rules for this type of compensation. For the time being, I do not consider contributions from the Solidarity Fund to be appropriate.
Mr President, Commissioner, the first report of this part-session deals with an issue which is of major importance, not just for countries whose geographical location makes them liable to suffer the traumatic effects of oil slicks regularly, but also for all states whose supply of hydrocarbons follows the route which crosses the north-east Atlantic, the English Channel and the North Sea, one of the routes most travelled by oil tankers in the world.
Exchanges of information and ties of solidarity need to be properly developed by the parties concerned. That is why a Parliamentary temporary committee could be useful after the two-fold disaster of the Erika and the Prestige - my region was a victim of both - provided, of course, that we ensure that it does not become a forum for settling petty political scores, as could have been inferred from the circumstances in which certain Members proposed a committee of inquiry.
This is a completely different operation. It would, of course, be inappropriate to set ourselves up as judges of a Member State government: what we need to do is record in a single list, compare and take stock of the different initiatives taken at all levels - at European level, by the Member States, the local authorities and the Commission - to address the consequences of these two terrible shipwrecks.
Parliament would not be overstepping the mark if, with all due regard for subsidiarity, it were to endeavour, for the benefit of all, to identify the lessons to be learned from what went well and what went badly, to identify the limits of the Union's sphere of activity, the shortcomings of international law, model initiatives to be promoted and joint measures to be developed and cofinanced by the countries concerned.
The report before us this afternoon starts to venture along this tack, but, inevitably, only to a certain extent and proposing solutions which are, in some cases unrealistic and ineffective. I refer, in particular, to the idea of a federal European Coastguards Service or the proposals for making the European Maritime Safety Agency (EMSA) and the Member States jointly responsible for emergency planning arrangements, which can only lead to a dangerous confusion of roles.
The major flaw in the current mechanism remains the question of liability and compensation. Although a welcome measure, Commissioner, increasing the International Oil Pollution Compensation Fund (IOPCF) ceiling is not enough, as we know. We cannot tolerate a system in which - as is currently the case - a large part of the compensation granted to victims is funded by the taxpayers of the countries or regions affected by the pollution. It must be possible to make all those responsible for the chain of events causing pollution criminally and financially liable. It is on this objective, Mr President, that the Member States should concentrate primarily, henceforth, in the International Maritime Organisation (IMO).
Mr President, Commissioner, ladies and gentlemen, I would first of all like to thank the rapporteur, Mr Sterckx, for his balanced and objective report, with the exception of Amendment No 11, which I will discuss presently, as he has managed to analyse the problems affecting maritime safety in Europe and propose a list of 113 operational measures.
Mr President, Parliament has clearly demonstrated that it is a match for the circumstances and I also would like to extend my thanks to the Commission, not only because it has spared no efforts in collaborating in Parliament's work, putting forward an exhaustive report that formed the basis of the rapporteur's report, nor for the courage the Commissioner has shown, initiating 10 infringement proceedings, but above all because it has proposed a whole catalogue of measures to the Member States, measures which, if they had been adopted, would have prevented all of the problems we are facing today.
In addition, Mr President, I would like to thank the Spanish authorities, who welcomed the members of the Commission and explained the scope of the Prestige tragedy to them in situ as well as the measures designed to resolve the situation.
Rather than dwelling on the grievances of the past, it would be interesting if we tried to mobilise all our efforts to overcome these situations and ensure that they are not repeated. It is important that we try to establish the necessary resources and mobilise them to ensure that this does not happen and try to avoid drawing political advantage from these situations.
In this respect, Mr President, I would like to mention the rapporteur's Amendment No 11. He states that it is an amendment to set up a temporary committee but in reality, Mr President, as far as I am concerned it means, or implies, the constitution of a committee of inquiry. I believe that that would be a grave error for two reasons: firstly, because public opinion has already drawn its political conclusions and has expressed itself through its indisputable verdict at the ballot box, and secondly, Mr President, because a committee of inquiry is totally contrary to the substance and form of the Treaties and this House's Rules of Procedure, which state that this is completely forbidden when a legal investigation is underway, because this is the appropriate means of determining who is actually responsible for this disaster.
There is new, very interesting information as regards the seaworthiness of the vessel, the authorisation of the captain's certificate, the statements made by the Brest maritime prefect at the hearing of the French National Assembly and the latest scientific simulation data, which was published yesterday and which states that in light of the adverse weather conditions it would have been almost impossible to provide shelter for the boat in a safe haven.
Therefore, Mr Sterckx, I would ask you to utilise your proven capacity for finding a consensus and to make every effort to find a solution to the problem of the committee, which cannot be a committee of inquiry - although you call it a temporary committee - not only because it would go against the Treaty, Mr President, but because it would cancel out your excellent work and that of the Committee on Regional Policy, Transport and Tourism, robbing it of content and resulting in it not being worth the paper it is written on.
Mr President, before I begin I would like to say that I am surprised at this last intervention, because Mr Sterckx is not the only one tabling an amendment. The Socialist Group is also tabling an amendment and, of course, what we want is to create a temporary committee, and I do not think that this is the time or the place to call into question the admissibility of this amendment, as tabled, and this refers to both our own amendment and that of the rapporteur.
Nunca Máis was the cry we heard from November onwards in my region, Galicia - in other regions they were listening much further away - but also in other European regions that were affected by the Prestige disaster, not the Erika disaster, the Prestige disaster. Unfortunately, it is not a new cry. As someone pointed out, it was a cry that was heard after the Urquiola, Aegean Sea and Erika disasters. The world moves quickly, consumer information, a product of our society, requires, like Saturn, new children to devour and new tragedies to hold the attention of the people.
Clearly, after each tragedy the same thing has happened: some months after, the public's attention moves on to other issues and the promised changes remain just that, mere promises.
So we are here now in this Parliament with the opportunity to ensure for once that that does not happen. We are here to ensure that for the first time a temporary committee is established - which my group has been calling for since the beginning of the tragedy - to analyse the causes and effects of the Prestige disaster, to examine the Community and international regulations concerning maritime safety and to ensure the application of the petitions this Parliament will make tomorrow when approving the report we are debating today. I would like to thank Mr Sterckx and congratulate him on his report on my own behalf, on behalf of my group and on behalf of many Galicians who have a great deal of respect for your work, Mr Sterckx, thanks to your dedication, your political sensitivity and, above all, your impartiality.
The Socialist Group has made very clear its reasons for wanting the temporary committee. It has a vision of Europe that goes far beyond the sum of the 15 national realities. We believe that it is up to the institutions to promote certain policies, including maritime safety, and it is up to this House to ensure political control, which up to today - and even today - some people have tried to deny it. I am pleased that the rapporteur and the Liberal Group share this view and I call on the Group of the European People's Party (Christian Democrats) and European Democrats in this House to unite with us rather than remaining alone on the sideline. Indeed, what was the problem in this tragedy? Was it the lack of places of refuge? No, of course not. The person or persons who decided to move the vessel further out to sea have never said that they moved the vessel because there was no place of refuge. On the contrary, what they say is that if the same thing happened again today, they would move it out to sea in the same way. What was the problem with this tragedy? Well, I believe it was the fact that it was played down. It has been said today that a temporary committee for the Erika would be accepted but not a temporary committee for the Prestige. Mr Hatzidakis has said things that were much worse, for example that this was a Spanish problem. We will talk about that later. Thus, two Erika packages were drawn up and yet you do not want to admit that a Prestige package is required. The tourism minister in my region, Galicia, says that this is more of a media disaster than an ecological disaster, and he says this with 51 000 tonnes of waste collected from the sea, 79 000 tonnes of waste collected from the land and in France 31 000 tonnes collected from the land and 1 500 tonnes from the sea, solely along the French Atlantic coastline, and he said this 10 days ago, on the same day that the oil reached the Belgian coast. That is what the minister says.
We want a Prestige committee, we want a Prestige package and we want us to go on talking about the Prestige for one simple reason: because the people who are unaware of its history, ladies and gentlemen, are destined to repeat it, and we do not want this tragedy ever to be repeated again, either in Galicia, in Greece, or anywhere else.
Mr President, Commissioner, I wish to begin by thanking my dear friend and colleague, Mr Sterckx, for his excellent work. As a Scandinavian, I usually only say thank you when there really is cause for doing so. As Dirk and the rest of you know, most of the cargo on the Prestige came from Saint Petersburg through the Gulf of Finland, one of the seas that is extremely close to me and that is now already very polluted and vulnerable. What happened in Galicia could have happened in the Gulf of Finland. That is something we have said on numerous occasions. That is why we feel such solidarity with our friends in Galicia. We know that Russia's oil exports, specifically through the Gulf of Finland, will be multiplied perhaps five- or six-fold in the course of the next few years. The same applies to the cargoes transported from Murmansk. It is not only the North Sea and the other areas mentioned that will be affected.
Ladies and gentlemen, I would ask the Commission to devote special attention to Port State Control in the forthcoming progress report on the candidate countries. Obviously, there is still a great deal to be done in this area in order to ensure that the control is economically and legally independent. Unfortunately, we have heard of examples showing that this is not the case. Port State Control cannot operate unless it is independent and impartial. I therefore hope that the forthcoming progress report will support this.
Furthermore, I want to inform you all, together with the Commissioners, that the parliamentary assembly for the Baltic states, which met at the beginning of September in Uleåborg in Finland, was in favour of rapidly phasing out single-hull tankers and declaring the Baltic, or parts of it, to be a particularly sensitive sea area, or PSSA, a matter also addressed in paragraph 25 of the report. The important thing about this meeting was that members of the Russian state parliament and of Russian regional parliaments also supported this. In the continued debate, it is important for us to recognise that we shall get nowhere concerning many sea areas in Europe if the negotiations with third countries and with Russia do not produce results. The EU cannot attend to this alone. Instead, we need such support as we can get. That is why it is important that, in particular, the work concerning the Baltic take place in cooperation with colleagues. That is a road on which we can make further progress.
Mr President, Commissioner, ladies and gentlemen, like preceding speakers, I too wish to congratulate the rapporteur, Mr Sterckx, on the work he has accomplished in quite difficult conditions and on the close attention he has paid during the many debates that have taken place on the matter. I believe that this report will enable real progress to be made towards achieving greater maritime safety. I shall, therefore, confine myself to reiterating a few points on which I feel there is still room for improvement. The passing of time has revealed new aspects of the sinking of the Prestige and we now know, for example, about the astounding quantity of fuel leaking from the tanks which, we have been told, should have been emptied. I also believe that a temporary committee of inquiry is now more appropriate than ever. It is crucial for determining the causes and consequences of the sinking as objectively as possible, so that we can take the best decisions for the future. The European public would find it hard to understand why our Assembly is not proposing or accepting that just such a committee should be set up.
My second point is this: how can we fail to note that those responsible for these disasters are not the people who bear the heaviest financial, economic and social costs? The reign of irresponsibility and impunity must be brought to an end. It is a fact that most of these disasters do not have natural causes and are often the result of actions and management methods that are solely focused on the quest for profit, to the detriment of all other considerations. Consequently, money set aside for investment in the quality of vessels, in their upkeep and in the social conditions and training of seafarers is ceaselessly being whittled away. In this quest for profit, the honest people in the business - and there are a few of them - who do invest in safety are penalised. We must now, therefore, set up a system of compensation in which those who are responsible, the charterers, shipowners, owners and insurers pay for all the damage caused. The victims should be properly and fully compensated.
Although Mr Sterckx's report rightly raises the issue of flags of convenience and how to control them, I believe we should go further and ban vessels flying these flags in European waters, as Parliament called for in a previous resolution.
Nor will we be able to resolve maritime issues without the assistance of sailors, without their knowledge, their skills and their representatives. Any decision should be taken in a process of cooperation with those who earn their living at sea and who care about it. I believe that this does not currently happen as often as it should.
Lastly, I wish to draw attention to one further point. These debates on issues of maritime safety highlight the importance of actions that are public-spirited and socially responsible. Today, however, what is universally advocated is a policy of liberalisation. In the name of competition, there is a permanent quest to bring down costs. Are higher costs not precisely the price we must pay for improving safety? I believe that Europe must, on maritime issues as on others, take the standpoint of public responsibility, which states loudly and clearly that the main criterion is safety, the world we live in and the lives of those who inhabit it.
Mr President, Commissioner, rapporteur, ladies and gentlemen, I personally have been following this matter very closely from the start, as I, and many others like me, experienced this disaster as an attack on Europe. Ten months on, we are debating the resolution which is the result of the investigation carried out by our fellow Member Dirk Sterckx. It is a thorough investigation, as he even went to speak to the captain of the Prestige who was not, let us remember, permitted to attend the hearing of the transport committee. I was on the fact finding mission to La Coruña and Brest. I would like to mention that there were very great differences in the openness shown by the various maritime authorities concerned. Openness is evidently still a difficult issue. The resolution provides a clear analysis of the facts that resulted in the Prestige disaster. It clearly sets out a number of actions which the European Union will have to undertake. It mentions the difficulties, such as port state control, and provides a good analysis of the necessary environmental measures.
I would therefore like to congratulate the rapporteur on the work he has done. I and my colleagues in our group are satisfied with the result. As the Council and the Commission are dealing with what is written here meticulously, the call 'nunca mais' (never again) will be heeded. The work of the Commission shows that the message has been received. The European Agency for Maritime Safety is being given the mandate and the resources to act. The resolution also indicates the limits of the procedure to be followed, however.
My group was initially unhappy with the procedure that has been followed in this matter. From the start we have argued for a parliamentary investigation committee or a temporary committee which will 'get to the bottom of the matter'. How unfortunate that expression sounds in this context! The facts that have come to light over the past few months are confirmation for us that we were on the home stretch. Now we have new arguments.
First of all, there is still a lack of clarity regarding who was responsible for the decision to tow the ship further out to sea and for the inadequate dispatch of emergency assistance. Statements from the French parliament reveal that France was also involved in sending the Prestige into Portuguese waters. These facts reopen the whole discussion. The debate on the way in which we in the European Union make arrangements and take decisions about cross-border emergency situations.
Secondly, we can only now begin to assess and calculate the overall extent of the economic and ecological damage. Only now, after the summer, can estimates be made of the damage to the tourism sector. I was in Galicia this summer and I saw that there were fewer foreign tourists on the coast, that blobs of oil were being washed up on to the beach every day and that there were still rocks hidden underneath the oil and there were still no warnings about pollution from the ever-present people from the Environment Ministry.
Finally, the establishment of a Temporary Committee on the Prestige is a matter that also affects the credibility of our institution. I personally find it extremely inappropriate that some representatives of the Spanish Government appeared as witnesses in the French parliament, but are not attending the hearings in this Parliament. The International Maritime Organisation did not feel obliged to appear before the European Parliament either. They evidently think that that is beneath them! This cannot be permitted, something must be done about this!
The quickest route to further investigation is the compromise amendment that Mr Sterckx himself submitted in this regard. Our group will support this. In doing so we are sending a signal to the Commission and the Council that we are closely monitoring what they are doing, and that this Parliament is itself playing an active role in maritime safety.
Mr President, the aftermath of the loss of the Prestige is frightening. I cannot forbear to emphasise that, in Denmark and especially in areas near the coast, including the small islands, there prevails a good deal of frustration at the fact that an increasing number of single-hulled tankers with both light and heavy fuel oils pass through our waters. It is grotesque that the EU should invest billions in obtaining a cleaner Baltic Sea, at the same time as there is an increasing amount of oil being transported in ways that constitute a danger. The aid to the countries in the area of the Baltic Sea should be linked closely to a rapid halt to voyages undertaken by single-hulled vessels.
The Danish islands and the area around the Baltic Sea are especially vulnerable to the pollution that can be caused by just one shipwreck. Russia's development of its oil terminals, resulting in many instances of oil being transported through the area of the Baltic Sea, is therefore extremely worrying.
In very practical terms, the EU can do three things.
Firstly, it can campaign for the Baltic Sea to be classified as a particularly sensitive area. Partly because of the limited quantity of water flowing through it, the Baltic Sea is just such an area. By classifying it in this way, it would be possible to take the necessary preventive measures to protect the area against dangerous transports of oil through its waters. Finally, the EU can also lobby within the IMO for the phasing-out of single-hulled tankers globally. Last but not least, it can allow the phasing-out of the single-hulled tankers to be part of the deliberations concerning the allocation of aid to environmental development so that maximum pressure is exerted upon Russia to persuade it to introduce bans on single-hulled tankers putting in at the country's ports.
I should like to ask the Commissioner if contact has been made with the Russian authorities and if there is any news - ideally good news - from them.
Mr President, Commissioner, I wish, first of all, to congratulate Mr Sterckx on his excellent report, which is well-researched, balanced and constructive. Nunca máis! [Never again!] This is the relevant phrase and the proper aim for maritime disasters, which have serious ecological, economic and human costs, such as oil slicks, for example. Nevertheless, there is still a long way to go to improve maritime safety. At European level and following the sinking of the Erika, the Commission proposed an entire set of measures that are appropriate and bold - the Erika I and Erika II packages - in order to prevent similar disasters. These measures would clearly have enabled us to prevent to another oil slick from occurring.
You have been extremely bold, Commissioner, and entirely right. Unfortunately, due to the reprehensible shilly-shallying of some Member States, these Erika I and Erika II packages only entered into force this year and only on 23 July at that. The Commission has opened legal proceedings against ten Member States that have failed to meet their obligations to notify. In any event, these measures entered into force far too late to prevent the Prestige disaster and the heavy fuel that it was transporting is still polluting coasts from Galicia to Brittany, including my own region, Aquitaine, with the extremely serious consequences of which we are all aware.
We already know that the proposed compensation will cover only a tiny part of the damage that has been caused. There have been so many human tragedies and so many barely healed wounds, and this is why it is crucial to find out what decision has been taken to recover the thousands of tonnes of fuel that remain in the wreck of the Prestige. There is an urgent obligation to clarify this matter. Furthermore, we know that the compensation proposed by the International Oil Pollution Compensation Funds (FIPOL) will only cover a tiny part of the damage that has been caused. I therefore call on the Commission and the Council to do everything within their power to ensure that the European Supplementary Fund for Compensation for Oil Pollution Damage, the COPE Fund proposed by the Erika II package is implemented in order to provide additional aid.
Many documents have been published on the Prestige disaster and, for this reason, I wish to quote from the remarkable report drawn up by the French National Assembly. The European Parliament, for its part, has held two hearings with the European Commission and enquiries are still ongoing. Legal proceedings have been opened in both France and Spain, and elsewhere, to establish the true circumstances of the shipwreck and the responsibilities of the various actors involved in this tragedy. In my view, those who are recommending a committee of inquiry into the Prestige are doing so for political reasons. We must look to the future; to prevention, and not make political capital out of this tragic affair. This is why, as a Member of the European Parliament, my thoughts are primarily with the victims and therefore to prevent, first and foremost, further disasters from occurring. I hope to forge ahead on this matter and this is why I tabled an amendment, accepted by my group, calling for a temporary committee to be set up, with the task of assessing the effectiveness of the Erika I and II packages, in order to prevent any further disasters and, if necessary, to propose strengthening them. There are many questions to which we and the general public wish to have answers and it is time that answers were provided. What is position of the Member States'? How reliable are double-hulled ships? What progress has been made on the concept of safe havens, to which Mr Sterckx referred earlier? The temporary committee will be able to answer this question and others and to provide reassurance; that is its sole purpose.
I hope that you will be able to look beyond the political differences and agree, on this extremely important subject, to support this forward-looking initiative. This is still the best way of proclaiming Nunca máis! [Never again!]
Mr President, ladies and gentlemen, Commissioner, let me start by warmly congratulating Mr Sterckx, the author of this report; it is outstanding, it is superb, and I would almost be prepared to accord to it the status of holy writ as regards the safety of ships and maritime transport in the future - provided, of course, that it includes those things for which we are pushing, as it is very comprehensive.
We were told, let me remind you, that the Prestige had set off from the Baltic, and that - leaving Austria and Luxembourg out - it had, at least in theory passed by every one of the Member States, so that what happened could have happened anywhere. This means that we need not just technical improvements but also safer shipping lanes. We have been told more than once about the blackspots in the Baltic, such as, for example, the 'Kadetrinne', where what basically happens is that ships end up travelling in the wrong direction, so that near-accidents are an almost daily occurrence. That is why there is an urgent need for mandatory pilotage there, and that is something we want to bring up in this House. It is the Russians who are refusing to accept this, so I would like to see us in this House make explicit reference to it when we vote, and put more pressure on Russia in this matter, as mandatory pilotage is inordinately important.
My second point is that there of course have to be emergency measures, with clear responsibilities and adequate provision of tugboats. Perhaps Commissioner De Palacio will again give some thought to what was said at the first meeting about the issue of linking this with compensation, as this may simplify the practical side of any emergency measures. Quite apart from the disasters, we must not forget the mess that is made in European coastal waters on a daily basis. In 2001, 390 oil slicks were illegally deposited in the Baltic, with another 596 in the North Sea. Commissioner, I think it right and proper that you have put something forward about once and for all categorising this as criminal wrongdoing and dealing with it by means of criminal law. Fines are not enough to deal with this; no longer must it be possible to pay them out of the petty cash. Such pollution of the sea is a crime, and must be punished accordingly.
Technology, though, is not the decisive factor. I very much welcomed your commencement, in July, of proceedings in respect of infringements of the Treaties against ten Member States that have not yet transposed even the measures decided on after Erika. It is, basically, sad that this should be so. Those ten Member States should be ashamed of themselves, and the country holding the presidency being one of them is a bitter pill to swallow. We need port State control and classification societies. The Member States did not need the accident that befell the Prestige to make that clear to them. That was what we decided post-Erika, and you yourselves all signed up to it. I think, Commissioner, that you will have every support from Parliament in these matters - on which both Parliament and the Council have come to decisions - in pressing for this to be transposed into national law, failing which this whole Council will remain a bunch of hypocrites, and we will be unable to make any promises to the public about safety.
Mr President, Commissioner, ladies and gentlemen, I too wish to thank Mr Dirk Sterckx for his excellent preparation of this report. It focuses attention on absolutely essential matters regarding safety at sea. Mr Sterckx has worked hard in drafting this report and, moreover, he, together with Mr Vermeer, has proposed many well justified amendments, which I hope the whole of Parliament will support.
When improving safety at sea it is essential that the existing international rules are complied with. Countries must have clear contingency plans. There has to be adequate salvage and oil-slick control equipment to ensure that, when necessary, it can be at the scene of an accident quickly and that a catastrophe such as this never happens again.
I also would like to stress that the decisions taken within the Union alone are not enough to increase safety at sea. Questions of responsibility must be dealt with on a global basis. In order to improve safety at sea we need global agreements concluded within the International Maritime Organisation.
I also would like to mention an example. The number of consignments of oil passing through the Gulf of Finland from Russia has been increasing very fast. At the same time, the risk of an accident involving petroleum products in the environmentally highly sensitive area of the Baltic Sea has grown quickly. It is essential for Baltic traffic that Russia is included in all these agreements on safety at sea.
The risk is further increased in the wintertime by the serious problems of ice in northern sea areas. I would like to use this opportunity to ask the Commissioner when the Commission intends to issue an ice classification directive applicable to the Union. I furthermore propose that the Commission should draft a communication on the development of traffic networks in the Union's northern area which would also give pride of place to matters of safety at sea.
Mr President, following the sinking of the Prestige, the Erika and of many other petrol or chemical tankers that have caused enormous damage, who would not want to improve maritime safety? Nevertheless, although the intentions stated in this report are good, one would be entitled to wonder who will enforce the resolutions that have been adopted. Will the European institutions dare to challenge the huge oil companies by imposing the 'polluter pays' principle? Most of all, will they dare to prevent these companies from causing damage by forcing them to adopt precautionary measures, even if these eat into their profits? We all know the answer to these questions.
In France, the Total oil corporation has only partially compensated the victims of the Erika, leaving the State, in other words the taxpayers - to cover the remainder. Two years after the accident, Total has also failed to shoulder its responsibilities with regard to the disaster at the AZF factory in Toulouse. These huge corporations can pollute, ruin the livelihoods of thousands of people who earn a living from the sea or, like AZF, be responsible for manslaughter through negligence without even being called to account. They hide behind national or European law because they know that the States, which show no mercy towards small offenders, do not bother the large corporations responsible for causing damage on a completely different scale. Penalties imposed on underlings such as the captain of the ship that causes the pollution are iniquitous, because those who are really responsible- in other words the real beneficiaries of the quest for profit - the owners and the major shareholders of the petrol or chemical corporations, are left untroubled. As I am sure you have understood, we are highlighting the good intentions that have been declared in this report, but we harbour no illusions about its implementation.
Mr President, Madam Vice-President of the Commission, I would first of all like to congratulate the rapporteur, Mr Sterckx, as all of our colleagues have done in this plenary sitting. I have been a witness to the dedication, thoroughness and desire to gather all the information, seek solutions for the future and find consensus in the debate within Spain on the Prestige. However, allow me to make a few comments.
Reference has been made here to the creation of a temporary committee to examine in detail the causes and consequences of the Prestige disaster, dealing with the future and with maritime safety. Reference has been made to the inadmissibility at the present time of investigating this issue and examining it in detail as it violates the Treaties and the Rules of Procedure, even if it is done under the auspices of a temporary committee, when there are legal proceedings underway. We have heard that proceedings are underway in France and Spain, and we know that they are underway in the United States.
We are also aware of the will involved, which differs according to the intentions of each person in these types of committees. Here there are Members and political groups whose intentions will come to an end in March 2004, with the results of the general elections in Spain. There are some people for whom the results would end if, were the Spanish authorities to be deemed responsible, they were to obtain compensation as a guarantee, as may happen if it is the Kingdom of Spain.
That was not what we were trying to do in this House, however. What we were trying to do was to analyse what happened with the Prestige and determine the consequences so as to enable us to put forward maritime safety measures for the future. That was the context of the report.
I would like to recall here the rapporteur's words during the last debate in the Committee on Regional Policy, Transport and Tourism, where he said that he could not see how there could be a committee of inquiry, that after everything he had studied in drawing up his report and the contributions in the Committee on Regional Policy, Transport and Tourism, it would be difficult to push forward the idea of a committee of inquiry. It is important to recall here the trips, the presentations, the hearings, the documents, etc. We know that in Denmark a pilot detected that the Prestige was not seaworthy and yet allowed it to continue sailing; we know that the classification society had clearly not complied with its duties to inspect the repairs; we know that the vessel had carried out a series of bunkering operations, 174 times, and that it cracked in those same places where it had been repaired.
That is of no concern, however. What is of concern is who took the decision and why. Ladies and gentlemen, read the documents. In the report by the Spanish Government, in the hearing attended by the Spanish authorities, in Galicia, etc., only one person is responsible: the Director General of the Merchant Navy, the highest political, professional and technical authority in Spain, and this has been recognised. Moreover, we have the statements from the Brest maritime prefect, where he states that he advised a change of course and that it was impossible for this vessel to enter a place of refuge as it was going to break up. However, ladies and gentlemen, none of this is of any interest.
Evidently, we are faced with a political debate that is not searching to clarify the truth. In this case, I am calling for the search for a future, the search for maritime safety measures and not merely an internal debate which, I will say it again, for many will end in March 2004 with the elections.
I appeal to Mr Sterckx to seek a formula for consensus where we concentrate genuinely on maritime safety in Europe rather than an internal debate.
Mr President, ladies and gentlemen, I support this report on the Prestige. It is important.
From next year the Baltic Sea will in practice be an internal sea of the Union, a sea whose waters are completely replaced only once in a quarter of a century. It is unusually susceptible to the damaging effects of petroleum products. At the upper end of the Gulf of Finland another oil harbour is already being built which constitutes a threat to the safety of the entire sea. Remember that, when sailing there, there can be pack ice 20 metres high! At the same time ferry traffic between Helsinki and Tallinn is on the increase, so now we urgently need the proposal promised by the Commissioner for traffic arrangements in this sea. Soon a hundred million tonnes of oil will be transported across the Baltic Sea every year, but all countries together have the resources to clean up just 10 000 tonnes, or one tank on one ship, which corresponds to 0.01% of the total. Consequently, there is a real danger that disasters will occur. There were collisions just last winter: ships crashed into one another.
The decommissioning of single-hull vessels must not be delayed to the extent it appears to be. From our point of view, the situation is such that this should be done right away, and not in several years' time. The Baltic Sea should also have special zones which these ships could traverse only with the protection of an escort, for example a pilot ship, with oil slick control facilities. There should also be help from breakers, which many vessels on their way to Russian ports never had at all, not to speak of merchant ships, which sailed there amid the ice for weeks without this help.
We need more support and action from the Commission. I support the establishment of a temporary committee of inquiry to deal with this matter.
Mr President, Commissioner, ladies and gentlemen, I too should like to take this opportunity of congratulating the rapporteur on the amount of work he has done and on the quality of it. The report is a balanced assessment of the events surrounding the Prestige disaster and contains sound recommendations, whether on the prevention of such problems in the future or on ways of managing them more effectively. The rapporteur is right in stating in today's debate that his report deals with safety at sea, now and in future. I always see it as a problem when we discuss an investigative report that it appears, and becomes, a discussion after the event about something that should have been prevented. It is a logical step to call for new rules and measures. As always where the topic of safety at sea is concerned, there is a considerable risk that nothing else will get done. I shall return to this in a moment.
A major problem in the area of maritime safety is not so much the lack of an international legal framework, but rather the enforcement of the rules and the tracking down of infringements. The rapporteur is right in noting that Erika legislation has not been able to prevent the Prestige disaster, which is painfully similar to that involving the Erika. Prevention is paramount. It is inevitable that the rules will be tightened, although in my view, we should, above all, make a critical assessment of the implementation of existing legislation. Our first priority should therefore be a swift and complete introduction and, most of all, a strict enforcement of this legislation by the Member States. I therefore believe that it is the role of Parliament to bring this issue to the Council's attention, and I naturally rely on the Commission's support, but I fear that legal procedures in this matter are not all that effective because they take such a long time.
Of great importance is the designation of safe havens, as well as the use of reception installations for excess oil in ports, which presuppose adequate payment schemes that are uniform throughout the European Union for effective use. Major problems result from this latter not being done, and from these installations being used infrequently.
Moreover, I also have in mind a prevention measure such as the monitoring of dangerous situations and infringements by means of a more extensive application of voice-data recording systems. These offer scope for prevention, monitoring and assessment of the situation after the event. And last but not least, criminal sanctions with a deterrent effect. The Commission proposal on criminal sanctions for environmental offences, on which I am rapporteur, is very much in keeping with the Sterckx report. Even though my report focuses on illegal dumping, the implications are sadly the same.
My fear, expressed earlier, that we will not move beyond the talking stage is, unfortunately, well-founded. In the immediate aftermath of the Prestige disaster, the government leaders called for measures and sanctions. What has become of this willingness to take action? Now that the proposals have been tabled, we see a very inadequate implementation of the measures in the Member States, and I find out that the Council of Ministers has unanimously rejected the introduction of criminal sanctions. My work on a report will therefore be in vain. The question that will dominate the next couple of weeks is, how the Commission, Parliament and the Council can be persuaded to adopt a consistent policy. An open debate with the Council would be a good start. Fortunately, the Commissioner has said that she did not want to be on the sidelines. Commissioner, we are watching a game where the players seem to be standing still. The above demonstrates that I am in favour of action, and this is why I do not identify all that well with the amendments that have been tabled in favour of setting up a committee of inquiry about the past. As I have already stated, we have inquired long enough, we must now implement the measures we have been talking about. What we need is a task force.
Mr President, Commissioner, Mr Sterckx, I would like to begin by joining in the congratulations you have received today and I simply want to remind you that those of us in our group who are congratulating you have fully supported your report in committee and that many of those who have congratulated you today opposed your report in committee or abstained. I want you to take into account the sincere congratulations of our group and I would also like to join in the congratulations for our Commissioner, Loyola de Palacio, for the rigour, efficiency and seriousness she has demonstrated in her work on maritime safety since taking up her position.
I believe that there are significant differences between the outlook that existed previously and the outlook today. There have been very significant proposals and changes and in your report, as has been mentioned here, you put forward 112 issues that are of great importance.
I also want to highlight a major change that has taken place in the IMO, which up to now was practically immovable. Corridors have been created as have particularly sensitive sea areas from Scotland to the Algarve, where vessels carrying dangerous cargo must report their arrival 48 hours in advance.
We are on the right path, but we must ask ourselves if this is enough. I would like to join the Commissioner in reminding you, as she has always done here, that if the Erika packages that she proposed to us had been approved, the Prestige accident would not have happened. I think that that is very important and we must not forget it because the key lies precisely in regulations and compliance.
In my view, Parliament is still responsible for monitoring compliance in each of the Member States. Monitoring and adapting these proposals is our duty. Therefore, we must not lower our guard and we must continue to be constantly vigilant as well as being constant allies of the Commission. Ladies and gentlemen, as far as I am concerned, that is what the citizens are asking of those of us who represent them here and, first and foremost, Galicians, since they have suffered these consequences at their core to a greater extent than anyone.
We have thus proposed the creation of a specific committee, with a clear and positive mandate, which is to monitor this legislation and demonstrably increase maritime safety, ensuring compliance. I believe that this is a key issue that I want to pass on to Mr Sterckx, who will no doubt be aware of it.
It has already been said here, and I am not going to repeat it, that others seek to drag out these processes, perhaps by obstructing the actions we are proposing and prolonging the granting of compensation. A debate of a different type could also promote or encourage with these committees of inquiry interests that have been called mafias here; I would say the oil companies. If we sow seeds of doubt as to the responsibilities, we will benefit other parties who are also responsible for what has happened.
All in all, we cannot with our actions take it upon ourselves to act as judges and hand down guilty sentences to anyone. That is not our role and indeed we are forbidden from doing so by Article 193 of the Treaty and our Rules of Procedure, as this case is already being examined before the courts.
It is our role to stamp out easy money and businesses without scruples in maritime transport that damage the marine environment and its resources. We in the Group of the European People's Party (Christian Democrats) and European Democrats are going to be active in defending those interests and in eradicating 'rubbish boats'.
Finally, ladies and gentlemen, I want to emphasise that the Galicians are not abandoned, they have never been abandoned, either by the Galician Government, by the Spanish Government or by the European Commission. I also want to point out that, as you know, Mr Sterckx, in the electoral process that took place in the so-called ground zero, in Muxía, the majority supported the Group of the European People's Party (Christian Democrats) and European Democrats, which was governing and which continues to govern, and the citizens are very knowledgeable in this matter.
Fortunately, at present all of the fishing grounds in Galicia are open, the entire coast is open for fishing and the necessary resources to resolve all of these problems are being provided through the generosity of the Spanish Government and the Galician Government via the so-called 'Galicia Plan'.
Mr President, I would like to correct the entirely erroneous assumptions confusing this debate. Along the whole coast of Galicia, Asturias, Cantabria and the Basque Country, the Group of the European People's Party (Christian Democrats) and European Democrats lost the last elections, and particularly on the Galician coast...
(The President cut off the speaker)
Mr President, Commissioner, I would also like to congratulate the rapporteur for his excellent work, and the Commissioner for her tenacious efforts in this field.
It makes sense, almost a year after the Prestige incident, to assess the situation and see what lessons can be learnt. First of all, with respect to the environment, credit is due to the efforts made by the Spanish authorities, with the invaluable help of fishermen and thousands of volunteers, to extract the remaining fuel oil, minimise the risks, clean up the coastline and repair ecosystems, though it is regrettable that pollutants are still leaking from the wreck every day.
Secondly, with respect to assigning liability, it is deplorable that, a year on, investigations should be so faint-hearted. This is a matter not simply of investigating, trying and punishing the polluter, but also of assigning liability at other levels: firstly, at the level of those who should have inspected the ship and failed to do so and, secondly, at the level of those who conducted inspections and then failed to act on them. Lastly, it should be determined to what extent those who managed the crisis are liable. Assigning liability may be an uncomfortable process, but it is an essential one. Rather than set up a belated temporary Parliamentary committee on the Prestige, however, our responsibility is to implement, on a daily basis, all the democratic controls falling within our competence, as, indeed, we have today.
Thirdly, with respect to legislation, I welcome the Commission proposals to shorten the implementation deadlines for the Erika I and Erika II packages. The Member States are now responsible for ensuring full and speedy compliance with the regulations enshrining the ban on single hull vessels, more thorough inspections of vessels in our ports, monitoring systems, the list of safe havens and contingency plans in case of accidents.
Above and beyond these initiatives, however, it is vital to go further and implement new rules, such as establishing shipping lanes further away from the coasts, inspecting ships carrying dangerous substances within the 200-mile zone, drawing up a code of conduct for manufacturers and freight companies, establishing a European fleet of pollution-fighting ships, laying down minimum requirements for resources and equipment for providing assistance, rescue and preventive measures. Finally, a clear timetable for introducing changes to international maritime law must be established.
Mr President, Commissioner, the terrible accident involving the Prestige off the coasts of Galicia and the enormous damage caused to the Galician people, to their land, their sea and their ecosystems, have received a vigorous response from the European Parliament and a practical one in the form of Mr Sterckx's report. The one hundred and twelve measures proposed guarantee that things will be brought up to date, and provide for the actions necessary for us to free ourselves from the fear of serious and avoidable dangers such as the Prestige accident - and other previous ones - resulting from transporting dangerous cargoes under maritime safety conditions as precarious and shameful as those which led to the Prestige and other previous accidents.
We therefore need international and national measures, but above all we need the laws to be enforced and respected scrupulously from the outset. To this end, controls must be strict and sanctions vigorous.
In this regard, I believe that Amendment No 12, presented by several Members on behalf of the PPE, calling for an examination of the application of the Erika I and Erika II packages is timely and complements the measures proposed in the Sterckx report, and furthermore to a certain extent is going to highlight the enormous support that the Commission, and in particular the Commissioner herself, has given to this issue.
I do not believe that Amendment No 11 from Mr Sterckx improves his report. What it does is to get into a game which, as Mr Ripoll has just quite rightly pointed out, will come to an end the day the elections take place in Spain.
We do not want to see any more accidents like this one. We want the environment to be respected and protected, since in many cases it provides the main source of economic and social stability for its people. We do not want to undermine the European Parliament's right and duty of political control. The Prestige accident was huge and tragic and must not happen again. But neither should other practices which day by day, drop by drop, pollute our seas, often in the face of inaction on the part of people who today are screaming blue murder.
Mr President, unfortunately, the EU learnt little from the Erika disaster, when 13 000 tonnes of oil spilled off the coast of Brittany. If the Commission's original Erika package had been implemented, single-hulled tankers like the Prestige would have been replaced by 2002.
The Prestige disaster highlighted the gaps in the implementation of EU legislation and the lack of a sufficient EU response mechanism, which aggravated the environmental impact.
At the time the Spanish Government was criticised for towing the stricken vessel out to sea, ignoring the advice of experts who argued that it should be taken to a sheltered bay or port where the oil could be contained. Ironically, Mr Sterckx's report points out that six months later, neither France nor Spain had designated safe havens and contingency plans to the Commission, as required by EU law.
The Prestige incident should have been viewed as occurring in EU waters, with potentially devastating consequences for the shared environment and European fishing industries. Environmental disasters of this magnitude underline the need for an EU coastguard. It cannot simply be left to individual Member States to act alone.
I have been campaigning for the establishment of an EU Coastguard for a number of years. As well as the problems of marine pollution, European citizens are also alarmed that our coastal waters are being exploited by organised crime for trafficking in arms, drugs, cigarettes and human beings. Furthermore, given the present geo-political climate, with the increased possible threat of terrorist attacks using the seas of Europe, we should consider how best to prevent such an attack occurring. Often EU leaders seek to make the EU more relevant to the daily lives of their citizens. Establishing an EU coastguard would be a tangible way of doing this because it addresses the real concerns of those they and we represent.
That is why I welcome the rapporteur's proposal for the establishment of an EU coastguard and also the similar call made recently by the current President-in-Office of the Council, Silvio Berlusconi. This is an idea whose time has come and action should be taken upon it.
Mr President, I wish to express my thanks to my colleague, Mr Dirk Sterckx, for the thorough work he has done. The Prestige accident that happened 10 months ago brought about an ecological and economic disaster of exceptional proportions. This is just the sort of approach we need to ensure that something like this never happens again. It is vitally important to analyse the causes of the accident and draw the relevant political conclusions. It has to be said, actually, that most of the necessary legislation to promote safety at sea already exists. The measures laid down in the two Erika packages could have prevented the Prestige disaster.
Safety at sea can be improved if existing international rules are complied with. The first requirement is for Member States to make the Erika legislation that has been adopted part of national law as quickly as possible and monitor its application strictly. Monitoring for compliance with international legislation will also be of primary importance. The Commission should propose an amendment to the United Nations Convention on the Law of the Sea, for which Parliament would have much to propose.
According to the UN Convention on the Law of the Sea, a coastal state has no authority over vessels transiting along its coastline flying the flag of another state and outside its territorial waters. The Convention does not reflect present maritime reality. The Commission must, as a matter of urgency, obtain a negotiating mandate from the Council. A coastal state is in the best position to monitor ships off its coast and should be given certain powers to take action in exceptional cases. Only in that way can we include third countries and ships not registered in any country in the same objective. We likewise have to develop our assessment of cross-border environmental impact. That will be an important tool, particularly in the protection of the seas.
Every accident involving petroleum products is a catastrophe we cannot afford. It also has to be said that the European Union has certain particularly vulnerable sea areas, such as the Baltic, where, if an accident were to occur, it would be an utter calamity. I myself have proposed that the EU should join the Arctic Council. EU membership of the Arctic Council would strengthen Euro-Atlantic understanding in the area of the environment and the EU would have an important forum in which to address issues such as the protection of sea wildlife in the north.
Before giving the Commission the floor once again, our rapporteur has asked to speak, pursuant to Rule 121(4) of the Rules of Procedure. I am happy to comply.
. (NL) Mr President, I should like to ask the Commissioner a question in connection with what she said a moment ago about the Viking. As far as I know, the Viking was not denied access to a port of refuge. The ship sailed to Rotterdam because it is a double-hulled ship that had sunk deeper because the double hull had flooded. The ship then sailed under its own steam to Belgian waters, which, strictly speaking, is already against the rules, and was denied access to Zeebrugge and Ostend. The owner refused to conclude a contract with the salvager. So there was a problem. This is the information I have. It would perhaps be useful if a temporary committee were to institute inquiries into incidents that have not resulted in disasters. After all, we could learn a great deal from them about how we should organise things more effectively. However, I think that the Belgian authorities, in the case involving the Viking, did not make the kind of errors that we can observe in the present case.
. (ES) Mr President, ladies and gentlemen, I would firstly like to thank all the honourable Members for their speeches, which have been very interesting.
Let us be frank. For a long time, the European Union's best maritime safety policy was not to have one at all. I am going to refer solely to the last fifteen years, because it is since then that we have had the Single Act and therefore majority voting - in the field of transport. And I am only going to refer to the most spectacular cases. 1987: Casón, Europe, chemical products, 23 dead; 1989: Exxon Valdez, in the United States, 40 000 tonnes of spillage; 1991: Haven, in Europe, 144 000 tonnes of oil; 1992: the Mar Egeo, Europe, 74 000 tonnes of crude oil; 1993: Braer, also in Europe, 85 000 tonnes of spillage; 1996: Sea Empress, 70 000 tonnes of spillage, also in Europe; 1997: in Japan there has been the spillage from the Nakhodka, with 19 000 tonnes of crude oil; in 1999, the Erika spilled 20 000 tonnes of heavy oil in Europe and in 2002, the Prestige, also in Europe, 63 000 tonnes of heavy oil.
Ladies and gentlemen, we must bear very much in mind that in 1987 (Casón), in 1991 (Haven), in 1992 (Mar Egeo), in 1993 (Braer) and in 1996 (Sea Empress), there were national, regional and European governments. There was a Commission, a Parliament and a Council of Ministers and nothing was done. That was the situation, ladies and gentlemen. We had to wait until 1999, with this Commission and this Parliament, for measures to be taken.
In 1981, immediately after the sinking of the Exxon Valdez, the United States implemented the OPA (Oil Pollution Act); if we in Europe, in 1987, 1991 or 1992, had done the same, we would surely have prevented the Braer, the Sea Empress, the Erika and the Prestige accidents, just to mention the most serious cases.
We must prevent this from happening again, ladies and gentlemen. There are two aspects: prevention, and dealing with disasters if they happen. The report by Mr Sterckx is very complete and I have congratulated him on it.
It is a question of seeing whether the cases we are now working on (the Erika and the Prestige) allow us to prevent future accidents and, furthermore, present to the International Maritime Organisation certain ground rules which prevent this from happening in any part of the world. I am not at all happy with the idea of polluting the other seas of the world and therefore we must work to see how we can prevent that from happening.
Ladies and gentlemen, I would like to respond very briefly to certain questions. Double hulls, as the report by Mr Sterckx points out quite correctly, help and improve, but they are not the solution. We must seek a series of measures to increase safety. Furthermore, we are monitoring and analysing the ageing of these oil tankers, which have other problems which must be closely monitored, and we must also establish a maximum age and a form of monitoring and inspection from a certain age.
On the issue of the European coastguards, I fully agree with the European Parliament's position, but also have to know where we are. We are taking the first steps, by means of the Agency, in order to better coordinate the actions and control and rescue capacities of the countries of the Union.
The third issue is recovering oil. The Commission is determined to deal with this issue and I must say that the government in question, the Spanish Government, has also stressed and reiterated its determination to carry out this recovery.
Fourthly, cleaning ships. One of your speeches referred to 'pump ships'. That is what we are proposing, and we would ask for your support with regard to the modification of the Agency's capacities and the budgets for next year.
Fifthly, I referred myself to the social aspect and to the issue of a language for communication on each ship and, of course, the capacity for communication with external control systems. We have talked about this and we are working on it with a view to making a clear proposal in this regard in the future Prestige II or Erika IV package.
Sixthly, we cannot say that today the same could happen as happened three or four years ago, with the Erika, nor even one year ago, with the Prestige. There are two reasons for this. Firstly, because we have adopted extremely urgent measures which are already being applied in advance, and secondly, because part of the Erika I and Erika II packages are already in force and are obliging, for example, countries which have not been carrying out port controls, to do so. In fact, we are demanding compliance with the obligations before the Luxembourg Court.
The Baltic. Ladies and gentlemen, I have heard several speeches on this subject and I understand your concern. I am concerned about the Baltic and also about other closed seas, such as the Black Sea, which is already a European coast and which will be a European Union sea, and the Mediterranean, which already is one. They are also closed seas where there is significant oil tanker traffic and where any disaster involving pollution would have far more negative consequences than they would in the Baltic, as a result of the problem of regeneration, cleaning and renewal of their waters. In this regard, we are working with our Russian neighbours, because they are fundamental in the Baltic and also because they are great exporters of oil, in order to improve safety and guarantees and in order to improve and implement a system of sea traffic control, which is absolutely essential, at least for ships carrying potentially dangerous goods. Not only for them, I believe, but at least, as a first step, for ships with potentially dangerous goods and for ferries, which transport people, and which also have problems.
With regard to the captain, there is one issue: judicial decisions, in the country I know best, are taken by judges and are independent. Neither the Spanish authorities nor the European authorities nor the regional authorities have much say in the matter. This is decided by the judge on duty, and I can assure you that they are enormously protective of their independence.
Almost a year ago we saw almost epic images of the seamen of the Galician rias facing what appeared to be an inevitable disaster and fighting with all the means available to them, including their good luck, to halt an oil slick which appeared to be about to enter finally the very rich Galician rias, the Rías Bajas, which are a source and breeding ground for European biodiversity and life. And they won the battle, through spectacular efforts. They worked day and night. All that mattered to those people was to win the battle against the sea. I know this because I spoke to several of them, and I know that many people here also did so.
As a tribute to those people who demonstrated the courage of sea-going people, and as a tribute to the thousands and thousands of volunteers who have worked there throughout all this time, and to the concern and solidarity shown throughout Europe in the face of the nature of the Prestige tragedy, I would like to say that we must ensure that it can never happen again.
Ladies and gentlemen, I would ask you to accept that this is what we must talk about with a view to the future. For a long time things have been left, for a long time things have not been done and now it is we who are doing things. This Parliament, in accordance with your responsibilities; this Commission, in accordance with its responsibilities, and also the Council. And we must ensure success, and you still have a few months ahead of you.
Over the coming months we can speed up the issue of criminal responsibility for example, which I am still hoping we can bring forward; we can, for example, convince the Council not to demand unanimity when it comes to legally defining sea pollution, as we in the Commission have called for, and I hope the honourable Members will support us in this. There are a series of positive issues on which we can and must work.
You can always count on me with regard to the prevention of disasters such as those we have experienced, and I hope I will be able to continue to count on all of you.
Thank you very much for your words, Commissioner.
I wish to join with everyone who has congratulated the rapporteur, Mr Sterckx, on the quality of his work.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the joint debate on the following reports:
(A5-0295/2003) by Mr Mombaur, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a directive of the European Parliament and the Council concerning measures to safeguard security of natural gas supply (COM (2002) 488 - C5-0449/2002 - 2002/0220(COD));
(A5-0297/2003) by Mr Karlsson, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council directive concerning the alignment of measures with regard to security of supply for petroleum products (COM(2002) 488 - C5-0448/2002 - 2002/0219(COD));
(A5-0293/2003) by Mr Karlsson, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council directive on repealing Council Directives 68/414/EEC and 98/93/EC imposing an obligation on Member States of the EEC to maintain minimum stocks of crude oil and/or petroleum products, and Council Directive 73/238/EEC on measures to mitigate the effects of difficulties in the supply of crude oil and petroleum products (COM(2002) 488 - C5-0489/2002 - 2002/0221(CNS)).
. (ES) Mr President, ladies and gentlemen, the proposal we are going to debate now naturally relates to other types of activity and actions, although it also relates to energy. We are talking about the proposals relating to the security of supply of oil-based products and the supply of natural gas.
The proposal simply represents an extension of the Green Paper, and its objective is to try to move on from words to actions. The proposal on oil is intended to provide the European Union with the means to act in a united and credible fashion, without difficulties in the supply of oil, in such a way that certain situations which may upset the economy, society and the functioning of the market can be resolved in the most effective way possible.
In order for the European Union to be able to act effectively in these circumstances we must meet three requirements. Firstly, we must establish a genuine Community decision-making process with regard to the use of security reserves, particularly in crisis situations.
Secondly, an appropriate definition of those circumstances which may lead to the release of security reserves of oil. The legislation in force, both national and Community, is still often based on the idea that security reserves are an instrument which is only used when the shortage of oil is serious. In this regard, I am happy with the development which has taken place within the International Energy Agency, with regard to the possibility of taking account of the definite risks of breaks in supplies.
The third requirement consists of creating credible and visible security reserves of quality. In many States, security reserves are the property of oil companies and are not differentiated from their existing operative stocks. So at the moment we do not know exactly how much reserve we have. Furthermore, we have an accounting system which, as the honourable Members know, differs, for example, from the accounting system for reserves of the International Energy Agency.
When it comes to gas, the Directive is aimed, in a nutshell, at guaranteeing a daily and operative security of supply within a competitive environment. It creates a security network for long-term supply contracts and increases Community solidarity in the event of very exceptional crisis situations which could not be resolved successfully at national level.
The second Directive on the internal market in gas will complete the creation of a single European market in natural gas, and will mean that all customers, including homes and small commercial enterprises, may chose their provider.
It is expected to promote competition in the supply of gas. And the large industrial consumers will be able to adopt the necessary measures to guarantee security of supply, but not homes or small commercial enterprises.
For these customers, security of supply is not a market issue and does not influence their choice of provider. Therefore, it should be reconfirmed to all gas consumers in the internal market that security of supply is adequately guaranteed, regardless of the provider they have chosen.
Action is considered necessary because greater competition could encourage gas companies to reduce their current levels of security of supply in order to reduce costs and increase their competitiveness. This is what the Commission wishes to prevent, and it has therefore proposed that the current rules on security of supply, which until now are usually maintained on a voluntary basis, should become binding. We are therefore clearly talking about a consumer protection measure.
I would like the European Parliament to take these considerations into account. They clearly demonstrate the contribution of the Commission's proposal to the good functioning of the internal gas market, as well as the importance of security of supply in a market of this nature.
Other elements of the Commission's proposal relate to long-term aspects of the security of supply despite the fact that the Commission does not have the least doubt that the market will provide an adequate number of long-term contracts; it is extremely important to communicate, both to investors and to producers, that the European Union recognises the importance of those contracts and that, in the very unlikely event that any problem should arise, will act accordingly.
I was delighted to hear that the European Parliament accepts in principle a mechanism for Community solidarity in the event of an extraordinary crisis in the European Union's gas supply and it goes without saying that in such an event, if national measures are not sufficient to deal with the situation, the Community must be able to resolve the problem in an appropriate manner.
Mr President, with these two proposals, the first relating to oil stocks, which seeks to bring the reality of the systems operating within the context of the European Energy Agency into line with the functioning of the European Union's internal market, and the second relating to security of supply in the field of gas, where our intention is to implement mechanisms which until now have only been more or less voluntary and also bring them into line with the reality of an open and integrated market within the European Union, I believe that the Union will have greater security of supply and if necessary will be able to face situations of tension or crisis.
Madam President, Madam Vice-President of the Commission, many thanks. Security of supply in the natural gas sector can certainly be an issue for the European Union, which, taken as a whole, is dependent on imports for some 75% of its natural gas, although - unlike with oil - there is no suppliers' cartel. I might add that the supplier countries are themselves dependent on exports to the EU, as natural gas is of any value only if it is transported and sold. On the other hand, the countries supplying us are Russia, Algeria, Libya, and the countries around the Caspian Sea, the stability of which is a matter of concern to the EU. It is regrettable that the Commission does not discuss all this in its proposal.
What is behind the proposal instead is, in essence, interruptions in supplies to the EU market. I regret having to say, Madam Vice-President, on behalf of the lead Committee, that the proposal, as it stands, has found no supporters in this House, and that some of us reject it outright. That is not the position taken by the main Committee, which proposes that the plenary should send a message to the Commission, the Council, the participants in the market and also to the supplying and producing countries by dealing with the issue in a new and different way, turning the proposal upside down and - let me say this with particular clarity - refraining from creating a category of dirigiste European actions.
This, then, is about three things: one is not seeing management so much as being primarily about holding and administering reserve stocks, that is, deterring investors from doing what they are actually meant to do and emphasising the responsibility of state agencies, but rather doing the precise opposite by encouraging businesses to invest, by emphasising the role they play and taking into account the fact that they already do a great deal towards securing supply; the ways in which they do this are various, including the diversification of sources of supply, international pipelines and storage tanks, long-term supply contracts and the like. Above all, the Commission proposal fails to engage at a fundamental level with the fact that supply as a whole does indeed have a price. Parliament cannot approve the handing over to the European level - represented by the Commission - of instruments that suspend the market price, prevent markets from signalling prices and shortages and make no reference to the prices obtaining in the system of supply as a whole.
The second essential approach should involve addressing the responsibilities of the Member States, which have done, and are able to do, a great deal in this area. I must at this juncture, Madam Vice-President, make the straightforward point that as recently as 1998 - which is only a couple of years ago - the Commission shared the general consensus that what the Member States do in this area was quite sufficient. That was, indeed, stated quite officially by the Energy Council. In this, the different actual conditions in the Member States also have to be taken into account.
My third point is that, at EU level, it could then be our task to create a framework for obligations on enterprises, with which we could equip the Member States, so that these in turn could impose this as an obligation on their own enterprises. At European Union level, provision could also be made to empower the Member States in crisis situations, conditional upon business not being able to respond itself, or else not in good time. Only in extreme cases and grave crisis situations could European law oblige the Member States to take specific measures - I emphasise that it would be European law that would oblige them to act. I hope I have not misunderstood what you have just said, but we emphatically repudiate your suggestion that the European level should intervene directly in the government of the Member States, of which there will soon be twenty-five; it cannot do that. That Parliament must not under any circumstances approve such a thing was the unanimous opinion of all the committees that have considered this.
Madam President, Commissioner, ladies and gentlemen, energy is among the key issues for the EU. We must take charge of the environmental dimension and security of supply, develop new, and above all renewable, energy sources and use the energy we have more wisely and efficiently etc. Oil too is part of the overall issue, including the security of oil supplies.
Does Europe need common rules governing oil supplies, together with increased coordination? That is how the debate on the proposal for a directive on security of supply for oil in Europe might briefly be formulated. For most people, the answer is no doubt obvious. Clearly, it is good for us to have more solidarity in Europe, including where energy supplies are concerned, but, at the same time, we are entering areas in which the Member States believe that each country must have sovereignty in determining the level of common commitments.
My report makes an attempt to balance these conflicting requirements. Most people agree that it is necessary to bring about better coordination of energy supplies in Europe but, at the same time, the Member States want, to a large extent, to maintain control. That is especially clear when it comes to oil supplies. My report changes a number of points in the proposal for a directive. Through a range of amendments, I have tried to find that balance between the Member States and the common interest that is required if we are to achieve a solution that can work well for the oil market and in terms of the needs of the various countries.
The proposals for increasing oil suppliers' readiness to build up larger reserves - for 120 rather than 90 days - may appear sound, but also contain disadvantages. It costs a fair amount to increase the reserves, and both transport and storage affect the environment. I therefore choose to retain the present commitment involving 90 days. The proposal for enabling oil reserves to be released, even if there is no physical shortage, may appear sound at first glance, but it is clear, where this too is concerned, that such an arrangement would entail large problems and risks.
The market is not always right. That is something we have seen for ourselves in many oil crises, as they are termed. At the same time, it is incredibly difficult to develop regulations and agree upon clear and objective criteria that apply in all the various situations we can imagine ending up in when oil prices rise quickly. I therefore reject the Commission's proposal to facilitate the release of oil reserves, even where there is no physical shortage.
My proposal is based upon the need for increased coordination and the sharing of responsibility for oil supplies within the EU. This requires changes to the present regulations, without impairing the arrangement that currently prevails whereby countries outside the EU and Europe also participate. Existing structures and commitments must apply in the future too, but coordination must be improved.
The committee has adopted a number of amendments that balance Community and national interests. The majority of my own amendments - the most significant - were adopted. Some of my amendments were rejected. I choose to reintroduce only one of the amendments rejected by the committee. This is about the way in which responsibility for security stocks is organised. The Commission wants a public body to be given this task. At present, the arrangements are different from one Member State to another. Nor do I see any reason why, in the future too, they should not be different. My amendment is aimed at giving the Member States the opportunity to choose the methods they consider best suit their own countries, without attendant disadvantages for other Member States. In Amendment No 28, I therefore propose that it should be up to the Member States to choose whether it should be a public body that has the task in question or whether it is for the individual Member State to opt for another arrangement.
Two amendments suggest that the proposal for a directive be rejected. This is because the proposers believe that proper regulations already exist and that no changes are needed. There are quite a few reasons for objecting to this. First of all, it has in many ways been shown that there are defects in the present regulations when it comes both to coordination within the EU and to the sharing of responsibility in a crisis situation. Secondly - and this is something I think MEPs should reflect upon - rejection would probably mean our depriving ourselves of the opportunity of exercising influence over this important area. That is something I think worth noting.
Madam President, if Parliament were to adopt this report on the proposal for a directive, including the proposed changes, we should, as a result, also have to cancel a number of previous directives, namely directives 68/414/EEC, 98/93/EC and 73/238/EEC.
- (NL) Madam President, it is a sound initiative on the part of the Commission to table proposals to safeguard security of energy supply. We in our society have become dependent on the supply of oil and gas, products supplied to a large group of consumers by a small group of producers. It goes without saying that when major interests are at stake in the supply of energy, the proposals must also be well considered. This is exactly where the problem lies in the Commission proposal on the security of natural gas supply.
The first problem is the proposal's legal basis. The Commission takes Article 95 on the internal market as its basis. The Committee on Economic and Monetary Affairs has specifically recommended having the legal basis examined. I am not aware of anything having resulted from this.
A second problem is that there is no need for this proposal. Parliament has recently discussed, at second reading, the gas directive, which deals with security of supply. The Commission proposal is not consistent with this; quite the contrary, in fact - it even appears to contradict this gas directive.
Finally, partly as a result of this, the Commission proposal is ambiguous and leaves many questions unanswered. Apparently, these questions must be answered in the implementation phase, and this is not the purpose of a directive. A directive aims to provide direction and offer a solution. The Commission proposal, however, raises more questions than it can answer. Particularly in Articles 3 and 4, the wording is unclear and can be interpreted in more than one way.
These objections lead the Committee on Economic and Monetary Affairs to recommend unanimously that the proposal be rejected, and in line with this recommendation, I have tabled an amendment for consideration by plenary. On behalf of the Committee on Economic and Monetary Affairs, I suggest that the proposal be sent back to the Commission. I thank you for your attention and count on your support for the amendment to reject the Commission proposal.
Madam President, as has already been noted, the EU is at present dependent on imports for 75% of its crude oil. If we stick with our policy of burning crude oil in an uncontrolled way, this dependency will increase to 95% by 2020. If we were to draft a treatise on the risks and dangers of such dependency and on it effects on the economy and the environment, such a treatise would run to thousands of pages.
It seems likely that we will shortly reach the limits of the world's capacity for supplying oil. The various prognoses by partisan institutes that essentially exist to do work commissioned by the crude oil interests should be regarded with the greatest suspicion. What is beyond doubt is that the overall availability of crude oil has decreased worldwide since the year 2000. The fact that we in the EU are starting to think in terms of solidarity and about security of supply is therefore something to be welcomed as a matter of principle.
The problem needs, though, to be seen in the medium and long term context; it will not be capable of being solved without the development of alternative fuels and alternative propulsion technologies, or without changes in our overall patterns of mobility. The EU must develop independent technologies to exploit bio-energy fuels derived from renewable primary energy sources, and, at the same time, make full use of the potential for 18% savings in energy. This is where it would, without doubt, make sense to make the optional goals binding.
The amendment following up the idea of the crude oil price being fixed in euros in future is a very interesting one, but there will have to be some serious thinking about what that means in terms of global politics and economics in general. I think it likely that it will not be an easy route to take.
The EU's consumption of natural gas is also increasing steeply. If crude oil becomes a scarce resource, that is to say, if it is no longer present in sufficient quantity, the demand for natural gas will increase by even greater leaps and bounds, but those who believe that natural gas can simply replace crude oil as a resource are in a state of perilous error. We cannot solve our energy problems by changing from oil to gas.
Recent years have, however, seen great progress in the development of renewable biogas. The essential fact is that we have not yet sufficiently registered this. As the technologies are comparatively new - indeed, for that precise reason - they need massive support from the EU's research funds. Biogas is a storable and renewable energy source and hence of especial strategic usefulness and value. Biogas can be extracted on a local and decentralised basis from biogenous materials such as grass, biological waste, and wood. Today, we take relatively low prices for gas and oil for granted, but I believe that, now that shortages are becoming apparent - and oil and gas prices have trebled in recent years - locally-produced renewable energy sources will become a much more competitive proposition.
Let me now turn to security of supply. In terms of the way things hang together generally, I believe that the question as to whether the EU should require security stocks of 90 or 120 days' worth of crude oil is a relatively insignificant one. The argument that cost considerations militate against keeping sufficient security stocks for 120 days is one that we could certainly discuss. Quite apart from that, however, it strikes me as illusory to believe - a belief expressed by the Commission in its proposal - that increasing security stocks from 90 to 120 days' worth will help enable us to pursue a proactive crude oil price policy. If there were to be a real shortage of crude oil, even 120 days' worth of it would bring only minimal relief. Here, too, it has to be stressed that we have to set out how - on the one hand - we are going to reduce overall consumption of crude oil and natural gas and, on the other hand, to push through the production of substitutes on a sustainable basis.
In conclusion, I would like to reiterate something of which I am profoundly convinced, and which has manifested itself in the last few years, that the price of energy can change dramatically over the coming years as a consequence of decreased availability and of the increasing instability in the crude oil-producing countries. We see this now in the Middle East, we can see it happening in Central Asia, which is a potential trouble spot, and we see it in Africa too. I therefore basically welcome all three positions as provoking thought - an expression that has, I believe, already been used by those on the other side. For thought-provoking is what each of them is - whether in the right or wrong way I consider less than crucial - and from them we must develop a long-term energy strategy for Europe.
Madam President, ladies and gentlemen, the principal rapporteurs, Mr Mombaur and Mr Karlsson, have already set out the course that this House's debate has taken. I do not share Commissioner De Palacio's optimistic view that her proposal will enjoy the support of a broad majority in this House. It will not! Not only the committee's hearings with experts - over which we took a great deal of trouble - but also the debate with Commission officials and our own reflections have led us to the conclusion that these two proposals from the Commission may well have the right objectives in mind, but the means will not command majority backing. There is no dispute about the great extent to which we are dependent on imports of crude oil; that much is obvious. This is not, though, about the Commission acquiring additional competences in order to influence prices and perhaps retain its own capacity for intervention. We take the view that, although there is a need for more solidarity between the Member States and the Commission can certainly do more as regards coordination, the use of Article 95 on the internal market to justify additional competences for the Commission in relation to petroleum products is not appropriate. We have therefore considered at length what we should do about this. The committee was divided on whether we should reject the whole proposal or accept it as modified by the amendments submitted by Mr Karlsson. A single-vote majority on the crucial issue of sending this proposal back does not make for a broad basis, and our group - that of the European People's Party (Christian Democrats) and European Democrats - has discussed what we should do with this proposal; our group took the view that at least the directive on crude oil should be sent back. This would give the Commission the chance to take on board the arguments adduced by Parliament in the Committee debates, whilst directing it, in unambiguous terms, to thoroughly revise the directive.
During the discussions with the experts, I listened very carefully to the arguments against increasing the reserves from 90 to 120 days, which made clear not only the relatively high cost involved, but also expressed a desire for the reserves to be, in future, provided by the Member States and no longer in collaboration with the oil industry. I am, for my part, convinced that the proposal for the reserves to be used to influence prices when these change in certain ways does not indicate extensive knowledge of the market realities; such a scheme would fizzle out, cost a great deal of money, and be ineffective. On the other hand, we are sure that, whilst the International Energy Agency, whose instruments were fashioned in the 1970s, is unable to make full use of the opportunities presented to it today, the strategic reserve, along with what the USA does to increase it, combined with the International Energy Agency's instruments, would provide quite adequate help when conflicts occur. We therefore reject the idea of additional competences at EU level and hope that a majority in this House will back us in doing so. Your speech, Commissioner - whatever my undisputed regard for you - did not make it apparent that the Commission has started to do any thinking since the debate in this House and the hearings of the experts. I got the impression that it was as if we were only at the beginning of the debate. As regards your objectives, we are right behind you, but we do believe that it is the Member States rather than the Commission to whom responsibility and resources should be given. Although your role is to coordinate the action they take, this must not be on the basis of a new kind of competence to which - according to the articles on the Internal Market - you are not entitled. This leads me to believe that your proposal must be sent back, thus giving you the chance to present a new and revised one.
Madam President, in my contribution to this debate, I want to concentrate on the subject of the gas supply directive, as Mr Karlsson, the rapporteur on crude oil, has had his group's agreement when dealing with this topic. I do not therefore think that there is anything further to be added to what he had to say.
Commissioner De Palacio, you threw into the scales a very weighty argument in favour of the directive: the protection of the consumer and of security of supply. Faced with so substantial an argument, one is almost inclined to shrink back and deny that any criticism of this directive was intended. After all, who would object to the consumer being protected or to the security of the energy supply? The question does not even arise.
I get the impression, though, that this is where the Commission has chosen the wrong track. I have to tell you, Commissioner, that I believe that we achieved a good result when we worked together on the directives for streamlining electricity and gas, but I think that we have less common ground on this one. I want quite explicitly to refer back to what the rapporteur, Mr Mombaur, has told us. I can agree with it almost without reservation. I think that the reason why you chose the wrong track was that security of supply simply cannot be defined and organised supranationally. Security of supply has to be adapted, on a regional basis and dynamically, to incessant fluctuations in demand, which increases and diminishes. The differing framework conditions existing in the Member States call for individually-tailored measures on the part of the Member States themselves and of the supply companies involved. What is decisive is not the imposition of a single European standard, but flexible use of the infrastructure, diversity of sources, and the way contracts are framed.
What I find particularly disturbing, though, is the false political message that I believe this draft directive is sending out. What, then, is the actual occasion for a directive of this kind? Unlike with oil, there have been to date no major crises in the supply of natural gas, nor is there any cause for concern that one is to be expected in the foreseeable future. As has already been said, it was only a few weeks ago that we adopted, with a great deal of consensus, the directive on the internal market in natural gas. There were those who said that, by opening up the market, we were jeopardising the security of energy supply; are we not now proving that they were right? Why do we not let the opening up of the market do its work? It is itself a contribution to the security of supply and directly involves enterprises in sharing responsibility for it.
It appears to me that the draft put before us undermines the elements in the internal market directive that deal with competition. I include myself among those who took the view that the draft directive should be sent back. Now, for tactical reasons, I recommend another course of action. In the Committee on Economic and Monetary Affairs, we had a discussion with Mr Blokland, and came to a broad agreement. All I fear, ladies and gentlemen, is that the Council is not entirely to be relied on, in that members of it are always signalling that they do not want the directive the way it is, but we never get any firm statement to that effect. For that reason, I fear that, if we now send the directive back and the Council nonetheless adopts a Common Position - which it can of course do - we will be pretty defenceless when it comes to Second Reading. That is why I recommend that we should take the approach to the gas supply directive suggested by the rapporteur, and which, after all, we agreed on with an overwhelming consensus in committee. Then we will see what further progress we can make at Second Reading stage.
Madam President, Commissioner, ladies and gentlemen, in June of this year, we voted for the so-called energy package which included, among others, the directive concerning an internal market for natural gas.
In my view, we succeeded, in June, in adopting legislation not only facilitating the further liberalisation of the energy market but also safeguarding the security of energy supply. If this new directive is implemented properly and enforced consistently, Europe can avoid situations of the kind experienced in California. According to the new legislation, it is the Member States that are required to offer security of supply. This is why, according to the ELDR, the current gas market proposals go way too far. After all, the subsidiarity principle applies at all times.
Commissioner, this applies all the more to the supply of oil. Consequently, on behalf of the Liberal Group, I would call for the Commission proposal on oil supply to be rejected and returned to the Commission. We have a number of reasons to substantiate this view.
The legislation already in force is adequate to safeguard security of supply. Directive 98 requires Member States to maintain a stock level of 90 consumption days. The Commission would like to increase this obligation, but fails to make it clear why a higher stock level is necessary. The Commission has failed to explain the expected benefits derived from a higher stock level, let alone how it can justify the expected costs for the Member States. It is unacceptable for this Parliament to issue legislation for which any basis is lacking, while current legislation is sufficient and as long as there is no proof demonstrating the need for new legislation. This is something that we in this House must emphatically reject. I would therefore urge you to support the ELDR Group's position and thwart this superfluous legislation. I am given to understand that people from different political quarters in this Parliament are adopting the same reasoning. I think that we will be able to reach an agreement during the vote tomorrow. I would thank the rapporteurs for their excellent work and I thank you all for your attention.
Madam President, Commissioner, it is natural gas that will meet the European Union's growing need for energy in the near future. Reserves in relatively nearby areas - the North Sea and North Africa - are only sufficient to meet needs for the next 10 or 20 years, and gas will have to be imported from the east.
The route of the gas pipeline from the Caspian Sea area to Western Europe is a matter of power politics. The EU's position must not be too NATO-dependent concerning this. We have, above all, to safeguard our own interests. We have to remember that the world's largest gas reserves are in Russia. The best security policy will be for the EU to participate in investment in Russia's gas resources in exchange for long-term supply contracts.
Connected with the problems of liberalising the gas market is the fact that gas market actors are only interested in buying and selling gas, but not in producing gas for investment. The market runs on too short a time scale, and that is why measures need to be taken by the Member States to guarantee long-term supply contracts. There are no such contracts being made in the markets. Gas cannot be stored in the same way as oil. For that reason modes of transportation and the needs of secure storage with respect to oil and gas differ from one another. Responsibility for the security of supply of both oil and gas lies with the Member States, and this responsibility cannot be transferred to market forces.
Our group supports the strains of criticism the rapporteurs direct at the Commission's proposals. We quite understand the calls for Mr Karlsson's report to go back to the committee.
Madam President, Commissioner, ladies and gentlemen, nobody denies the fact that, given the EU's considerable dependence where the provisioning of natural oil products is concerned, initiatives must be taken to guarantee the continuity of supply of these products. Indeed, in this respect, the Commission proposes a number of measures that guarantee a continuous supply of natural gas, but one is right in questioning, as many of my fellow MEPs have done before me, whether the intended goal can be achieved with these measures. I do not, in any event, support the most essential measures from the Commission proposal, which I will list below.
The first measure concerns the increase of the level of stocks from 90 to 120 days. Why would the European Union increase its stocks when the International Energy Agency has a global emergency response mechanism at its disposal? Furthermore, the increase in stocks entails considerable expenses, including the construction of storage facilities. Needless to say, this would also result in a huge burden on the environment, and costs would undoubtedly be passed on to the consumer.
In addition, the Commission wants to set up a public body for sustaining natural oil supplies. This body would be responsible for at least two thirds of the required stock levels. It would, in my view, take more than setting up a new body. It appears paramount to me that a sound political relationship should be established with the natural oil producing countries.
Finally, the proposal also seeks to use market intervention to curb price fluctuations, so that the Commission would henceforth be able to release stocks in the case of expected physical interruptions in supply. This, to my mind, serves no purpose whatsoever. When you know that even the OPEC countries do not manage to maintain the desired price level, this measure can only be described as wishful thinking on the part of the European Union.
Finally, I should like to remark that the Committee on Industry, External Trade, Research and Energy, together with the rapporteur, has worked very hard on reaching an acceptable and realistic compromise. Despite this, it seems more helpful to me to withdraw the proposal. The discussion could then be re-opened on the basis of the many well-founded observations that have been made in Parliament.
Madam President, I should like to start by commending the rapporteur's work on this portfolio, it is an important matter. I share the Commissioner's concern over the need for security of supply for oil and gas in Europe, but we might have different ideas as to how we can achieve it - in particular, not by interventionism in the markets.
Why is the Commissioner seeking to reinvent the wheel when there are already satisfactory arrangements in place with the IEA for a regime of maintaining oil reserves? It was established in the 1970's in response to the crisis then and it has served us in good stead ever since, so why replace it?
I have even more concern about and difficulty with proposals to use reserves to intervene in the market for purposes of price-smoothing, when experience shows - and recent experience in the United States in particular shows - that it does not work. It would be a distortion of a market that has worked well for a very long time.
Commissioner, you are to be commended for the many initiatives on energy that you have introduced over the last four years, not least for the Green Paper on security of supply, for which I was Parliament's rapporteur. However, the different measures you have brought forward - on liberalising gas and electricity markets, on promoting renewables, on increasing energy efficiency and on developing trans-European energy networks - make clear to me that there is no need to create a additional chapter or legal base on energy, because you have all these instruments available to you already.
I think this is an unnecessary measure. With particular reference to the proposal on oil reserves, although I bow to my colleague's views about the measure on gas being in a different category, I make no apology for reintroducing the amendment to reject this proposal and in doing so I thank all those colleagues who supported me on this specific aspect. I hope you will take this in the spirit in which it is intended and reflect on different ways of achieving the objective that we share: maintaining security of supply for energy in Europe.
Furthermore, should we win the vote on this amendment - and as my colleague indicated, it was very close in committee - I trust that the Council and the Commission would respect the outcome and not carry out the threat made in committee by the Commissioner's services to go for a different procedure, in effect acting behind Parliament's back in seeking to persuade the Council to do something which, so I understand, it does not want to do anyway. So I urge you to pause and think again.
Madam President, let me start by saying that, two or three years ago, I prepared a report on the European Union's oil supplies, and I have to admit that what I asked for then was the same thing as what the Commission is calling for now. At that time, I called for the reserves to be increased in order to be on the safe side in the event of supplies being interrupted. That sounds like a plausible thing to do, and that, in any case, was the policy we introduced in 1974. I have, however, learned in the meantime that any benefit from this bears no relation to the cost involved, and the United States' experience with its Strategic Petroleum Reserve demonstrates that emptying the reserves has remarkably little effect on steeply rising prices. That should give us pause for thought.
What this means is that costs are running high and the benefit to us is relatively small, so I would like to say that I agree with my fellow-Members that this is perhaps not the right road to take. Perhaps we would have something different to say if supplies really had been interrupted; we would probably be in a state of shock and attacking the Commission, asking why it had not responded to a crisis situation of this kind. The only thing is that I see such a situation as highly unlikely. It is far more probable that the greatest risk is the economic one set out by the Commission itself in its proposal, that of prices rising, probably creeping upwards. That is what our main problem will be with gas over the next ten or twenty years. The end result of Europe's increasing dependency on gas will be a slow rise in prices, which we will be completely unable to influence unless, in twenty years' time, we have managed to persuade the Russians to be nice to us and reduce them. That will be the real problem. Dealing with it will require, not a directive such as this one, but dialogue with Russia and also with OPEC. That is what the Commission has already made a start on, and that makes a lot of sense.
I would like to close with an observation on the networks. If we extend the networks, as we plan to do, the effect of this will be similar to that of maintaining reserves, as networks - the ones for gas, at any rate - are a sort of reserve, and extending them produces the same effect. That, thank God is a point on which we can agree.
Madam President, Commissioner, ladies and gentlemen, first I wish to thank the rapporteurs for drafting these reports. The amendments to directives have improved some, if I may say so, rather poor proposals by the Commission. The amendments adopted by the committee, however, do not as yet go far enough, as has been said here in a good number of speeches.
Responsibility for maintaining security of energy supply lies mainly with national energy policy. To improve security of supply we also have to conclude agreements with other countries. Member States must be able to decide freely on the organisation of security stocks. Some Member States of the Union have abandoned the use of public stockholding bodies. They have succeeded in organising matters efficiently and cost-effectively by other means. That is why Member States should be able to determine and decide when it is permissible to site oil stocks in another Member State without jeopardising security of supply. Siting security stocks abroad must, however, be carried out on the basis of contracts between the countries and in compliance with current practice.
The special circumstances obtaining in each Member State have to be taken into account to ensure supplies of energy. To improve security of supply it is also important to ensure that there is a diversity of energy sources and an even distribution of energy providers. I also wish to remind everyone that promoting the use of local renewable energy increases security of supply, reduces dependence on imports of energy and also creates employment.
Madam President, Commissioner, ladies and gentlemen, our debate this evening proves once again that energy is not a commodity like any other. The fate of the Alstom Group's 120 000 employees can no more be guaranteed by free competition than the future of energy and its independence - and thus Europe's political independence - can be by simply enforcing the rules and principles of the free market. Even in the happy home of liberalisation - I am referring to the United States of America - they know this and they know how to act accordingly.
This is why, unlike the vast majority, if not all, of my colleagues, I personally welcome the endeavours of the Commission to retrain its sights in this area. I am in favour of larger gas and oil reserves which, in the event of serious shortage, could prevent potential recourse to war in a world in which, as we know, the control of energy is often the primary cause of war.
As regards management, I am also in favour of greater solidarity between States during shortages, under the auspices of the European Commission, in order to avoid political tensions or even conflicts between Member States where those that are best provided for are able to impose their choices on others.
This is an area where, for me, legitimate respect for the powers of the Member States and the need for the European Commission to be given greater authority are not contradictory. We therefore need to follow you, Madam President, if only - as Mr Linkohr has just said - to avoid you or the Commission one day being criticised for having done nothing.
Madam President, Commissioner, let us try an experiment. Try to imagine, if you will, that you have to argue the case for what you are setting before us here in an election - one in which your own future is at stake. What arguments would you use? A new authority, even more security in someone's hands in such a way that you can not see where things are leading, and withdrawal to a central location? In this election, your fellow-candidates would be those to whom you have been listening - Mr Beysen, Mr Langen, Mr Kronberger, Mr Rapkay, Mrs Plooij-van Gorsel, and Mr Linkohr - and the only person who would vote for you would be none other than Mr Caudron.
If you were to do that, would anyone be aware of what your fundamental political convictions actually are? I have been in this House for four years, but a proposal for enforced blessings the like of which you have come up with is new to me; I have seen it only in another Union, one that imploded on itself not least because it demanded that sort of thing. I think that what you are working towards is the meeting of a need for what Socialists and Communists used to call security 'from the cradle to the grave', but by the wrong means, and the way this constantly comes across in speeches in debate suggests to our minds that this security is a false one. I think we really have to go in another direction. One cannot evade the impression that this is a Commission that is slowly running out of ideas on energy, which again has to have recourse to directives on the subject; energy should take you where we really have to go. How do we leave behind us fossil fuels and dependency on them, and achieve transparency? If I am actually to leave security of supply in the hands of the regions and of enterprises, then this has to be clearly documented and the citizens and consumers concerned have to know how it is to be secured. Please, though, let us have no new centrally-enforced blessings.
Madam President, just how serious the issue of energy supplies is can be seen from the recent imperialist invasion in Iraq and the squabbling both before and after over how to divide up the spoils. The particular issue of oil and natural gas reserves which we are examining here cannot resolve the overall problem, especially when it is addressed within the framework of the liberalisation of the market, rather than with the satisfaction of grass-roots needs as the criterion.
The main issue in the new directive is not whether compulsory reserves will be for three or four months, but the fact that controls of reserves and regulatory competence are being shifted from the Member States to the European Commission. If this is accepted, it will undermine still further the facility for energy planning based on the needs of each Member State and will result in an energy sector structured in accordance with the choices of the strong powers of the European Union.
The Communist Party of Greece believes that every country should take measures to reduce energy dependency, make full use of domestic sources and develop and exploit new forms of energy, with the objective of securing cheap supplies for the working classes and protecting the environment. It is, however, more than clear that the sine qua non to such energy planning is a radically different social and economic framework.
Madam President, much has been said tonight, and it is difficult to add anything refreshingly new. However, I believe that this debate on energy security has never been so important. We need only look at the recent power cuts on the east coast of America to see how an energy crisis impacts on ordinary people - no power, no lights in family homes, no refrigeration, millions of dollars lost by small businesses. This incident was merely the result of a technical or human error that was rectified very quickly, but it has been a much needed wake-up call to those of us who too often take our energy supply for granted.
Recently the Institution of Civil Engineers said that the UK could face power cuts in 20 years' time because of its dependency on foreign energy sources. It has also estimated that in the UK alone - even given centres of excellence around the North Sea such as the European energy capital of Aberdeen - 80% of the gas needed to fuel British power stations will come from distant and politically unstable countries.
Although Member States certainly have responsibilities for securing their own energy supplies, the need for cooperation early in a crisis situation will be vital. However, judging by the debate this evening, opinion is certainly divided. Safeguarding supply is paramount, but how do we reassure the public that we have security of supply?
Much has been achieved in the energy agenda in the EU, and liberalisation, at any rate in the UK, has allowed for consumers to have choice and hence cheaper gas and electricity, but, as Mr Linkohr has suggested, if gas prices increase in the near future, consumers will be very unhappy.
New threats from terrorism and sabotage - as we have seen in Iraq - and our increasing dependence on energy from outside the EU pose huge challenges. As Mr Mitchell, from the UK's Royal Institute of International Affairs has stated, the key to energy security lies in diversity of supply.
Madam President, it has been an interesting debate. At present, the Member States must contain a level of oil stocks equivalent to 90 days' consumption for each of the three main categories of petroleum products for energy use.
The proposal before us today is intended to replace existing European Union directives which govern this important energy policy matter. Indeed, such a directive is needed because the current European Union legislation does not provide for a Community mechanism governing the use of oil stocks. We live in an internal market and there must be solidarity between the Member States and the European Union in the event of energy supply problems.
In most countries of the Union - by way of contrast with the strategic petroleum reserve in America - security stocks are held by oil companies and are mixed with their operational stocks. The main feature of the Commission proposal is to ensure that Member States set a minimum level of oil stocks for a period of 120 days. The Members States of the Union must set up a public oil holding body and there must be harmonisation and coordination of crisis measures at European level. The Commission will be assisted in its work by a committee made up of representatives of Member States.
On 1 May 2004 we will be living in a Community of up to 25 Member States. Adequate provision of oil and gas is necessary if the European Union economy is to operate effectively. There must also be a necessary reserve of key energy products in stock.
I believe that there is a role for the Commission in dealing with this sensitive issue and that this energy matter is best coordinated at European Union level in the interests of European industry and the citizens of the European Union.
. (ES) Madam President, having listened very carefully to your speeches, I understand that, as we say in Spanish, el entusiasmo es totalmente descriptible [enthusiasm is entirely describable]. Ladies and gentlemen, as Mr Linkohr said a moment ago, it is very possible that if there had been any really serious problem with a break in supply we would not be having a discussion like the one we are having now. Because all the problems which this proposal is intended to prevent would have been confronted and we would have had ways to respond to them.
The problem is that, as I see the issues developing, the proposal will probably be rejected tomorrow, at least one of them, and all I can say to the honourable Members is that I am not going to use the back door. Some of you have expressed concern that I might go against this House's rejection, and make some complicated and tortuous deal with the Council. No, if I do not have the support of this House, I will promote other types of initiative and I simply hope that the time never comes for me to say, 'I told you so', because that would mean amongst other things that we do not have any really serious crisis in the energy sector. That is my intention, ladies and gentlemen.
Nevertheless, there are two or three things that I would like to clear up, because I have heard several questions which do not really correspond to the texts which I have proposed. Firstly, the proposal on oil stocks is not intended to play with prices or intervene in them. That is not what we are talking about. We are talking about something very different, that the European Energy Agency has modified its recent decisions and has adjusted its previous criteria, according to which oil stocks could only be used when there was a break in the market, specifically of around 6 or 7%.
And in the face of this previous rigid position, there has been a development towards providing for the possibility of using stocks in view of the certainty of a break, without this actually having arisen. Because when there is a break in supply and there is a 7% shortage in the market, we have a major problem. And this development, which is one of the aims of the Commission's initiative, ladies and gentlemen, has been taken up recently by the International Energy Agency. It is not therefore a question of playing with prices, and if there is any phrase which remotely gives that impression, that phrase of course should not be maintained, but it should be changed and we would make it extremely clear, because nobody intends to play with prices.
As for the second issue, it is not a question of giving the Commission more competencies, ladies and gentlemen, it is a question of having mechanisms which allow us to overcome the situation in the event of crisis. One of you asked me: if you had to explain to your voters what the justification for this proposal is, how would you do so? Well, I will explain it very simply: let us imagine that there is an oil crisis and the International Energy Agency says 'let us use the mechanisms'. Well, ladies and gentlemen, there are two types of mechanism: mechanisms for managing the market and mechanisms for using stocks.
The States within the International Energy Agency can choose one system or another. And this is all very well while there is no totally integrated market as in the case of the European Union. Because the fact that a country of the European Union, one of the large ones, suddenly chooses an option which is radically different from that of its neighbour, which is perhaps not so big, is going, automatically to cause problems and tensions in the operation of the neighbouring country's market, even if that neighbouring country is of the same size.
The whole of the European Union market is going to be subjected to very great pressure. Because in the field of energy, of oil, we are not talking about solely national decisions, I am afraid, but European Union decisions, because the market involves the whole of the European Union and, therefore, the proposal is not that the Commission should decide what should be done or not. The proposal is that, by means of a system of comitology, with the participation of all the States of the Union, there should be consensus and agreement on how to use those margins, those mechanisms, so as not to cause greater tensions within the European Union's market. That is what I am advocating. And all of this should guarantee greater security if we think in terms of improving the number of days for citizens and for the European production system.
When it comes to the field of gas, what I am proposing is that there should be systems and plans essentially relating to management, because in the case of gas we are not just talking about reserves, but in particular of management, in order to guarantee that the consumers whose lives depend on gas do not have shortages and that they have a guaranteed minimum number of days of supply under all circumstances.
And that is what we are talking about. Ladies and gentlemen, what we are talking about is improving security of supply and the functioning of the internal energy market and, therefore, of strengthening the European Union from the point of view not just of guarantees to consumers but also of its economic capacities.
I hope to see the results of the vote tomorrow and, ladies and gentlemen, as I have always said, of course I will take the result into account and under no circumstances do I intend to use the back door to achieve anything in the event that the honourable Members reject the proposals outright. This is very clear and all I believe is that, tomorrow, you should consider your decisions very carefully before voting, because I believe there is room to improve the current situation.
Mr President, I should like to thank the Commissioner for her assurance on the point I raised. I would like to add one comment following Mr Linkohr's remarks about prices: we should remember that the principal component in the price of oil is taxation. We should not get too hung up on future trends in price.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the debate on the report (A5-0210/2003) by Mr Olle Schmidt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Republic of Austria with a view to adopting a Council Regulation establishing the criteria for determining the States which qualify as safe third States for the purpose of taking the responsibility for examining an application for asylum lodged in a Member State by a third-country national and drawing up a list of European safe third States (14712/2002 C5-0010/2003 2003/0802(CNS)).
Mr President, Commissioner, I wish to begin by thanking my colleagues in the committee for their helpful cooperation. The committee as good as unanimously rejects the Austrian initiative to set up a list of what are known as safe third states.
All of us want European asylum and refugee policy to be based upon humanitarianism and legal certainty. Most of us want to see regulated immigration and an asylum policy that offers protection and sanctuary to those who are persecuted or tortured or whose lives or health are in danger. Unscrupulous traffickers in human beings must not be protected by the EU's asylum policy. Nor, however, can asylum policy mean our using gunboats to command vessels containing refugees to heave to or even, as one Italian minister said, using them to fire on such vessels. Nor can it mean treating people who make their way to our part of the world as second-class citizens, moving them around and assembling them in camps outside the borders of the EU.
If, Commissioner Vitorino, the EU cannot successfully integrate immigrants and refugees and provide a framework for an asylum policy characterised by humanitarianism and legal certainty, we have a time bomb ticking away that is just waiting to explode into social and economic tensions within the EU and into external pressure from all those who are outside and want to come in. Let us never forget that the Geneva Convention gives every person his or her own unique right to seek asylum in a foreign country in order to escape persecution and suffering.
This proposal defines a safe third state as one that has ratified the Geneva Convention, the European Convention for the Protection of Human Rights and Fundamental Freedoms and the 1966 International Covenant on Civil and Political Rights. The list of European safe third states includes the current 15 EU Member States and the 12 accession countries, as well as Norway, Iceland and Switzerland. Of the 15 countries that are mentioned on the list, only Switzerland should, however, actually remain on it. Why? On 16 April 2003, the ten Member States signed the accession treaty in Athens whereby the Dublin II Regulation and the Schengen Regulation would, in future, apply to them. Romania and Bulgaria would not be covered by the Dublin II Regulation until the Council had made a decision 'at a later date' (Article 6. 2 of the proposal). With regard to Norway and Iceland, the Regulation will also only be applicable, via the Dublin II Regulation and Schengen Acquis, once they have given notice that they accept its content and are incorporating it into their national legal systems. For these reasons, Mr President and Commissioner, only Switzerland would remain on the list, that is to say the list would be very limited.
Moreover, the Commission is called upon to monitor developments in the third states included on the list with regard to their compliance with the aforementioned principles, but the initiative fails to put forward any specific procedure for removing countries from the list or adding them to it. The committee points out that, respecting the subsidiarity principle, any criteria for drawing up a list of safe third states must be seen as minimum standards, which allow the Member States to enforce higher standards. Only four Member States - the UK, Germany, Finland and Denmark - currently have lists of safe third states, either by law or administrative practice.
The committee therefore questions whether a regulation is the most appropriate instrument, forcing many countries to implement changes without a political debate on the principles involved. The committee also emphasises that the issue of safe third states is dealt with in the Directive on Asylum Procedures and should be dealt with there in the future too. My remarks about whether a common list really is desirable - which is something I very much question - are of a personal nature.
The Italian Presidency, which should be present in this House, has promised that the framework Directive on Asylum Procedures will be ready during the autumn. That was also stated in Thessaloniki. We, in this Assembly, have conveyed that we wish to be consulted again once the directive has been redrafted. What is the situation regarding this matter? I had thought of putting the question to the Italian minister, but I cannot see anyone in the minister's place. It would have been interesting to know whether we shall be consulted on this issue, but that is something Commissioner Vitorino may be able to answer.
Mr President, ladies and gentlemen, we would - all in all and in the light of these arguments - ask Parliament to reject Austria's initiative tomorrow.
. (PT) Mr President, ladies and gentlemen, I would like to thank Mr Schmidt for the concise and clear report he has presented on this Austrian initiative. I would also like to make it clear that this is not a Commission initiative. This is an initiative by a Member State. It is an Austrian initiative, drawn up by the Austrian Government, and, in consequence, some of the questions put to me by the honourable Member cannot be answered by the Commission, because this is not a Commission proposal.
The Austrian initiative, however, poses a complex problem related to the use in the European asylum system of the concept of safe third countries. The Council has consulted experts who have analysed this issue, and I can say that there is an agreement in principle within the Council in favour of discussing this matter more thoroughly during the next Council meeting on 2-3 October.
As the honourable Members know, five Member States made a joint declaration in June, calling for the Council to draw up a joint list of safe countries of origin. What the Council is discussing at present is precisely the possibility of including a legal provision on how to define such a list, which could be incorporated into the proposal for a directive - this time a Commission directive - on asylum proceedings.
Linked to this question is another, on which no initiative has as yet been proposed, but which will also be submitted to ministers for discussion on 2-3 October. This is the question of deciding whether a provision of this kind for safe third countries will be included in the directive. That is still an open question at present.
In any case, both the subject of safe countries of origin and that of safe third countries will be discussed at the next Council meeting at the beginning of October. From the Commission's point of view, moreover, the Council will have to consult Parliament once again on the asylum procedures directive as a whole, including in that consultation any possible provision on safe third countries or safe countries of origin which might eventually come to be included in that directive - which, as I said, has still not been ratified.
Mr President, Commissioner, ladies and gentlemen, as we all know, applications for asylum are normally processed by the first country that we can describe as a 'safe country' with which an asylum-seeker makes contact. If this principle is indeed always adhered to, and if there are enough of what we term safe third states, then what will be achieved is the distribution of asylum seekers over many countries and, as a result, speedy decisions enabling a person to know whether or not he is actually going to receive the support due to a refugee. That is what we all want.
The present situation is unsatisfactory. The Commissioner has himself presented EU statistics showing that a number of countries are at present having great problems with applications for asylum, whilst others have hardly any. Austria, with almost five applicants for asylum per thousand inhabitants, heads this statistical table, followed by Sweden and Ireland, whilst Portugal, Italy and Spain are at the bottom of the scale with 0.1 applications per thousand inhabitants. Comparison of these statistics reveals that Austria has fifty times as many applications to process as do the other states. So I ask you to understand why this initiative has been taken, and that it is to be welcomed, in that its intention is to speed up decision-making in the asylum process. The fact is that there is no stopping either time or the applications already in the pipeline.
The Austrian initiative is therefore understandable, and it is also necessary. I take a favourable view of it, and the Group of the European People's Party (Christian Democrats) and European Democrats, too, fully supports the substance of an initiative that will give us, in future, a list of safe third states. It does for these two selfsame reasons, that we will both be speeding up procedures and, at the same time, sharing the burden.
As things now stand, though, it can no longer be fitted in to its ideal slot in the timetable, and so I would welcome it if the attempt could be made - by you, too, Commissioner, I would ask you - to sort out this problem with safe third states, if at all possible, when we deal, as we shortly will, with the procedural directive. We will then not have to do it by means of a specific regulation, which would take up even more time, but would be able to achieve a quick and definite result by the end of this year.
I therefore support the proposal that a better way of handling the whole thing would be for it to be incorporated in the directive, but, apart from that, I am very much in favour - and the Group of the European People's Party also has an interest in this - of sorting out the problem of safe third states as soon as possible, something that will, in due course, benefit refugees.
Mr President, Commissioner, ladies and gentlemen, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs voted to reject the Austrian initiative on a regulation establishing criteria for determining the states which qualify as safe third states for the purpose of taking the responsibility for examining an application for asylum lodged by a third-country national. That vote clearly reflects a broad consensus, at least a procedural one, to the effect that this instrument is not a useful one, and that seeing the initiative through to its conclusion would be a wasted effort. This consensus exists in spite of this initiative's good intentions with regard to the fundamental issue.
Mr Schmidt has clearly understood that Parliament does not want to turn its attention away from really important matters, and that it is not prepared to take short-cuts which do not actually lead anywhere. That is why I, and my political group, support the rapporteur's position. In brief, if I may assess the initiative on its own merits and, to an extent, repeat what has already been said here, its overall scope seems extremely limited, both because 10 of the 15 countries classed as safe third countries on the proposed list have already agreed to implement Dublin II and the whole Schengen acquis, and because, as we all know, it is unclear when Bulgaria and Romania will be in a position to be covered by any Community regulation.
That would make the regulation meaningless, since once Norway and Iceland have incorporated the Schengen acquis into their national legislation, only Switzerland would remain on the list presented by Austria. Besides, and here also I am reiterating points which seem uncontroversial, it is hoped that the Directive on minimum standards on procedures for granting and withdrawing refugee status will be approved rapidly by the Council, as Parliament demanded in the Watson report and as was promised, furthermore, in Seville. If that happens by the end of the year, as we hope, it would quickly render the Austrian initiative obsolete, since this Directive will resolve the fundamental issue of safe third countries. When all is said and done, then, Mr President, that is why today's debate took place. The fact is that even after Parliament had made a statement on the matter, we were not subsequently consulted about the revised Commission initiative, amended on 18 June 2002. The message we want to send today, therefore, is that we wish to make our point of view known through this debate on asylum procedures. In the final analysis, that is the crux of the matter, and Parliament cannot accept that a joint solution should be postponed and sacrificed in order to accommodate national prejudices or demands. Rather, we must set aside superfluities and hindrances, devoting ourselves without further ado to the task in hand. Precisely in order to avoid any further ado, therefore, I will thank Commissioner Vitorino, who has today shed some light on the matter and made our short debate entirely worthwhile.
Mr President, the large-scale misuse of asylum is a very serious problem in the European Union, and it would therefore be misplaced to discuss ad infinitum the gender of angels. Indeed, a new directive should be laid down about standards for the recognition of the refugee status as soon as possible, and we should apply minimum criteria in this respect, whereby the Member States may, and can, apply stricter standards.
Europe should have specially adapted instruments at its disposal in order to get the asylum problem under control. In Belgium, for example, more than 98% of the asylum applications turn out to be unfounded. The handling of all those cases requires time, manpower and resources that cannot be used to deal with genuine cases. The resultant backlog means that even more files are not dealt with, and, eventually, in that residence permits are granted without any prior investigation. Such inefficiency and laxness only lead to a further influx of bogus asylum seekers. Resources should therefore be found in order to separate the wheat from the chaff, and the list of safe third countries is one of those. It is therefore surprising that the report should question the way in which the list of safe countries relates to the principle of the individual treatment as enshrined in the Geneva Treaty.
Well, it makes no sense whatsoever, on the one hand, to use a list of safe third countries and, on the other, to treat the files originating from those countries in exactly the same manner as the other files. We must have the courage to conclude and recognise that the Geneva Convention needs to be overhauled. This Convention dates back to 1951 and its principal object was to receive refugees from Communist dictatorships. It is a product of the Cold War, and no longer meets today's needs. Not only should we have a list of safe countries, the principle of territoriality should also be included in it. The places best suited to receive asylum seekers are neighbouring countries in their own regions, so that Europe's asylum policy is no longer misused on a large scale to circumvent the ban on immigration.
Mr President, Commissioner, I would like to begin by emphasising my support for the rapporteur's rejection of this initiative. We understand the circumstances which led the Austrian Government to suggest it. Those circumstances are highly specific to Austria's situation, and were clearly explained during the debate by Mr Pirker. We have, on more than one occasion, however, drawn the attention of this House to the problems raised by this type of initiative on the part of Member States occupying the rotating Presidency, since they are often dictated more by internal political exigencies than by an overview either of Community interests or of the healthy development of the legislative framework of the area of freedom, security and justice.
I will also repeat something I have already said once before in this House. It is important to underline the Commission's role in intelligently implementing the scoreboard established for that area of freedom, security and justice. This initiative raises various complex problems, which have already been mentioned. They include the problem of the regulation itself, which does not really seem to be the most suitable framework for this legislation, for reasons which everyone has outlined; and the issue of compatibility with the Geneva Convention, which was mentioned just now, by which I mean the need for us to take great care to ensure that the existence of lists does not conflict with the logic of individual examination underpinning the principles of the Geneva Convention. What really seems important, however, is that we keep trying to define a common asylum procedure.
It is with that goal in mind, moreover, the goal of the Directive on that procedure, that we must examine, analyse and debate all of these issues. It was important for Parliament to vote on that Directive, of which there is a new version on which we have not yet been consulted. I would, therefore, like to emphasise the words of Commissioner Vitorino, who mentioned the need for Parliament to vote on that new version in the near future.
Mr President, Commissioner, ladies and gentlemen, the report by Mr Schmidt states, in a concise and precise manner, most of the options that we seek to advocate in this House. As a democrat among the Members who asked for the Charter of Fundamental Rights to be included, as it stands, in the draft Constitution, I cannot agree with his conclusions.
In addition to the facts and figures expressed very well by my fellow Members, I will make three points.
The Geneva Convention was drawn up in the middle of the cold war, at a time when the world was one of extremes. The European Union has become a new growth area which, in the majority of States of the world, embodies a hope, a goal to achieve to escape poverty, war and political instability. The tragic escalation of social, religious and ethical tensions and civil wars, cause States to break-up and individuals to despair. Their presence, their exodus towards our countries reminds Europe that poverty and crises are rife on its doorstep. Europe has a specific role to play and the answer is not 'Fortress Europe'. Yes, we do need a legal framework. Yes, we do need to be very mindful of the decisions we make. I do not believe, however, that a list of safe states is either useful or desirable. Simply by having a list we are contravening Article 3 of the Geneva Convention, which prohibits discrimination on the basis of race, religion, or country of origin. Not considering a claimant's request for asylum on the basis of a list of 'safe' countries really amounts to denying a refugee his or her most fundamental right, the right to be a fully accepted individual with inalienable rights.
I will conclude by saying that there is an urgent need for a European directive in the field of asylum procedure and above all for a concerted Community policy. Without this fundamental legal basis our actions will not allow us to be coherent.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the debate on the second report (A5-0291/2003) by Mr Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Federal Republic of Germany with a view to adopting a Council Directive on assistance in cases of transit for the purposes of removal by air (14848/2002 - C5-0011/2003 - 2003/0801(CNS)).
. Mr President, as a former United Kingdom Immigration Minister, I would be the first to recognise that one of the most difficult processes in the immigration system arises when one has to remove a person who has gone through all the legal processes and no longer has a legal right to remain - or has not provided a legal reason to remain - in a Member State and has to be returned to the place from whence they came. This is a difficult decision for everybody involved in the matter. It is difficult for the officials as well as for the ministers themselves. It has to be done in a way that is both humane and effective. Up to now there have been considerable problems in achieving this. The travelling arrangements require that assistance be afforded by moving those particular persons by air and transiting them through other European countries on the way back to where they have to go.
A lack of coordination or cooperation has often meant much more suffering for the people concerned. It has also meant that this operation has not always been carried out successfully. Therefore this German initiative - one for which I am very pleased to be the rapporteur - is aimed at trying to bring the matter effectively and efficiently to a conclusion.
Our real objective here is for the persons concerned to be afforded the necessary support, if required, in terms of sustenance and medical assistance, when transiting through airports on their way to their destination. We also need to make sure that the airlines carrying them are aware of what they are carrying and the progress of the procedures. That has not always been the case in the past. This report should assist in achieving that end. Similarly it is important that the documents sent with the persons concerned are properly dealt with during the transit process. This is by no means the case at the present time. This is something we also wish to achieve through our work.
The difficulty has consistently been that it has always been someone else's responsibility to ensure the proper handling of these matters. Officials have experienced frustration and difficulty over this, not only in Britain but indeed in most EU Member States. I know that this measure would be greeted with considerable support and enthusiasm by those who will see that we are at last beginning to realise that we have to work together to achieve such ends.
This does not in any way affect the individual Member States' procedures. Nor is it a measure that tries to be ambitious or reviews the whole issue of asylum procedures as such, or indeed asylum criteria. That would be very ambitious. It is not something that I aim to pursue in this report. The report is a simple and practical measure that will be necessary from time to time once proper legal processes have been exhausted.
I have made my position clear. I have tried my best in committee to make sure that all political groups and Members are taken along with me in the work that I have done. I am proud to be the rapporteur of this report because, in my view, it clearly demonstrates that, regardless of differing political views on Europe, its future role and so on, there are many areas like this where we can work together in friendly and effective cooperation, in a way that makes a real practical difference to many people: both those who are dependent on our care and those who have to implement our rules and regulations.
For that reason alone, I am very pleased with this report and the reaction to it. I hope that it will be fully supported in the House tomorrow.
. (PT) Mr President, ladies and gentlemen, the keynote of the Council's action plan on repatriation, adopted last November on the basis of a communication from the Commission, is the need for closer operational cooperation between the authorities responsible for implementing legislation in the Member States.
The German initiative on the table today, on transit for the purposes of removal by air, has been described as one of the implementing measures required to that end. The Commission does in fact believe that a common framework should be laid down for questions pertaining to transit during the repatriation process, which is why the Commission supports the German proposal.
Airports in other Member States very often have to be used due to the lack of direct air links to the country of origin. It is important to establish a clear legal framework for transit procedure in such cases, relating, for example, to the use of escorts and the individual competences of the transit airport.
This text, produced by the German Government, has already motivated the Italian Presidency to table initiatives advocating similar assistance in cases of land transit and joint removal operations. Negotiations on these initiatives have already begun among working parties in the Council. Despite the emphasis currently placed by the Council on operational cooperation, however, it should be observed that a genuine common policy for repatriation should also be based on medium-term legislative measures (such as compulsory mutual recognition of repatriation decisions, for example) which will not only facilitate cooperation between Member States but also establish a certain number of common minimum standards on deportation, detention and removal, ensuring humane treatment for repatriated persons, as the rapporteur mentioned a little while ago.
The Commission, therefore, intends to table a proposal for a Council directive on minimum standards for repatriation procedures and mutual recognition of repatriation decisions.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I would like to begin by congratulating Mr Kirkhope on the quality of his report, which deals with a vital point linked to the establishment of a common immigration policy. This is a subject we have debated many times over the years, arguing that any such policy should proactively promote legal immigration, running alongside an effective campaign against illegal immigration and the traffic in human beings. We have also championed a European asylum system which respects our international obligations on the one hand while, on the other, safeguarding the stability and security of the Union's Member States.
This initiative relates to the mutual assistance which should be provided in situations giving rise to the need to remove third-country nationals who are the subject of removal orders ending their illegal residence, bearing in mind that air transport has become the most commonly-used means of removal. This proposal for a directive aims, therefore, to lay down measures that may be taken by the competent authorities to assist with escorted or unescorted removals at European transit airports.
The requesting Member State must always ascertain, first of all, whether removal to the state of destination is possible using a direct flight. If that is not possible, the requested Member State must provide assistance with the transit of third-country nationals to be removed. Transit may be refused if the third-country national faces the threat of inhumane or humiliating treatment, torture or the death penalty, or if his life or liberty would be at risk by reason of his race, religion, nationality, membership of a particular social group or political conviction. In other words, Mr President, we must remain true to our principles: we cannot countenance violations of the principles and fundamental rights on which we base European integration. We cannot, however, move away from the substantive motives for granting asylum as laid down with binding effect in the Geneva Convention on refugees.
We must also remember that we cannot implement policies liable to encourage waves of illegal immigration, involving the trafficking and exploitation of individuals. With this in mind, then, a great many of Mr Kirkhope's proposals are brimming with good sense and relevance.
Mr President, the Kirkhope report on which we are to vote concerns a German proposal which complements the discussions on drawing up a European policy for the return of illegal residents. Effectively fighting illegal immigration certainly requires a returns policy but returns should, however, be undertaken in a way that respects all people. We would like to mention the fact that the European Convention on Human Rights and Fundamental Freedoms and the Charter of Fundamental Rights prohibit collective expulsions. We are calling for an ongoing study of common definitions in the field of refusals of admission and expulsion measures.
As regards illegal immigration, we have seen an increase in the number of initiatives by Member States. The many initiatives that are implemented are not harmonised at Community level and are not consistent with each other. We cannot, therefore, respond in a satisfactory manner to the human tragedies that are unfolding on our soil.
Member States are adopting punitive measures to facilitate exclusion, but there is not yet a European will to define an immigration policy. It is difficult to make progress in the area of illegal immigration management without having a general framework for legal immigration, which we should already have under the Tampere agenda. For the credibility of the EU in this area we have to respond to the expectations of the public, who no longer understand what is happening with our immigration policies.
The Council must continue to press for the adoption of the proposals which remain on the table. The three directives in progress on legal immigration must be adopted as quickly as possible. The proposal for a directive on the conditions of entry and residence of third-country nationals for the purpose of paid employment and self-employed economic activities was blocked in the Council. That is unacceptable. The proposal for a directive on the conditions of entry and residence of third-country nationals for the purposes of studies, vocational training or voluntary service has not yet been presented to the Council working group. Just as the proposal for a directive on the short-term residence permit issued to victims of action to facilitate illegal immigration or trafficking in human beings who cooperate with the competent authorities may not be able to be adopted at the Justice and Home Affairs Council at the end of November as planned.
We all know, however, that we urgently need this weapon to fight organised crime. If the Council does not move forward on the issue of legal immigration, the degree of harmonisation risks being reduced to the lowest common denominator and any action against illegal immigration will be neither effective nor inclusive.
Mr President, while I appreciate the efforts of the rapporteur on this, I am afraid my group will not support the report, because we do not support the proposal itself.
As many Members have pointed out, the proposal fails to address the very important issue of how we deal with people who are deemed to be illegally within our countries in the European Union. This, in our view, includes what happens to those people on their return to their countries of origin. It is not at all clear who has responsibility for ensuring that they are returned safely and continue to be safe. We have no monitoring system for that at all, and therefore it seems to us no real way of knowing whether our policies for judging who is a refugee, and who is an illegal immigrant, actually work.
That point has come to the fore in the part of the debate about safe third countries. Different countries have very different perceptions. For example there are some Member States that consider Iran to be a safe third country - which will come as news to many Iranians.
We should also be aware that people are being removed from some of our Member States for the very reasons for which we are supposed to protect them, for example on grounds of ethnicity in the case of the Roma. When we look at the conditions of return by air, it is not surprising if people resist when they believe they are being returned to intolerable conditions. It is also no surprise, for example in London, the region I represent, that the Metropolitan Police wants to distance itself from the role of the immigration services when it comes to deportations, because the issue of measures necessary for self-defence is highly contentious in virtually every Member State.
Mr President, this is the second time that we find ourselves discussing this topic. The objective of Germany's initiative is to improve cooperation between Member States where the implementation of deportation orders is concerned. Although direct flights are always preferable, this is not always possible in practice. Sometimes transits through other countries prove necessary. As the rapporteur has already pointed out, this initiative goes about regulating this tricky topic in the right way.
The deportation of people - as the minority opinion clearly demonstrates - remains a contentious topic, but, in for a penny, in for a pound. An asylum and immigration system is of no value whatsoever if it is not enforced from start to finish. This can lead to people being deported. In my view, the proposal safeguards the rights of these people and at the same time, facilitates cooperation between the Member States.
Finally, I should like to take this opportunity to say something about the selected legal basis, Article 63. The appended opinion from the Committee on Legal Affairs and the Internal Market is right to see this legal basis as consistent. This is a third-pillar procedure in which a Member State takes the initiative and Parliament has only an advisory role. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs often finds this difficult to deal with, and understandably so. In my view, though, a political wish for more power should not stand in the way of, or slow down, effective legislation drafted on the basis of the correct legal basis. We should let the political wish prevail, for then this will diminish our actual influence on the content.
Mr President, Commissioner, ladies and gentlemen, you will not be surprised to learn that my view of this differs from that of the Group of the Greens, and that I am at one with Mr Kirkhope in believing that this proposal for a directive is absolutely necessary as part of a policy on removals.
If the European Union is to establish and implement, in a credible way, a policy on legal immigration and an effective asylum policy, it must ensure that illegal immigration and the abuse of asylum meet with consequences and that those whose applications for asylum have been rejected, who have gone right through the legal system and have not been recognised as refugees, must leave the country. This means, quite simply, that a common removals policy must form part of an EU immigration policy.
The proposal that Mr Kirkhope has submitted is a very balanced one, demonstrating due appreciation of the concerns that individuals have and taking them into account, whilst, however, guaranteeing that the rules imposed by immigration policy are actually complied with in the way that they must be. A removal policy is an essential component of immigration policy and the proposal put forward today adds a piece to that jigsaw, enabling it to be properly implemented. Mr Kirkhope and his excellent proposal therefore have my wholehearted support.
Mr President, Commissioner, ladies and gentlemen, this House has already discussed the report by Mr Kirkhope on assistance in cases of transit for the purposes of removal by air. I am afraid to say that this issue has made the front pages in Belgium recently: let us remember the way in which Semira Adamu was treated and the fatal consequences, of which we are aware.
It is clear that these expulsion measures are, in practice, rarely carried out with the respect and dignity that each individual has the right to expect, in particular from this European body, which so often sets itself up as a paragon in the field of human rights. On the other hand, when we send back or remove these people, we often ignore what is awaiting them on their return to their country and I think that we are showing a shameful indifference to the responsibilities that we have been given.
Underlying this text, at the heart of the expulsions there are people in transit, men and women who have a right to safety and respect.
As regards more specifically the conditions for expulsion and residence of third-country nationals, I would like to bring to your attention two very important points. Firstly, the unacceptable, even inhumane, living conditions of some adults and children in closed reception centres serving as land transit zones. I believe that it is equally urgent to solve the problem of asylum seekers living in airport transit zones. These zones are not designed to accommodate them and no one can and should live in a zone where the law does not apply. Would it not be possible to consider other methods that are more respectful of human dignity?
Finally, I would like to conclude by saying that we need to put the various directives that we have been dealing with for almost two years into practice, so as to ensure that our policies show our unconditional respect for the right to dignity, fundamental rights and our rejection of any act that could be an attack on physical or moral integrity of people and so that we can finally have a credible and honourable immigration policy at European level.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 10 p.m.)